Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

BY AND AMONG

 

SONOMA PHARMACEUTICALS, INC.,

 

as the SELLER

 

INFINITY LABS SD INC.,

 

as the BUYER,

 

 

 

 

 

Dated: June 24, 2020

 

 

 



   

 

 

Table of Contents

ARTICLE 1 4 ARTICLE 2 12 2.1   Transfer of Purchased Assets. 12 2.2   Excluded
Assets. 13 2.3   Assumption of Liabilities. 14 2.4   Excluded Liabilities. 14
2.5   Consent of Third Parties. 15 2.6   Consideration. 15 2.7   Closing. 15
2.8   Allocation of Purchase Price. 17 2.9   Completion of Transfers. 17
2.10   Withholding. 18 2.11   Infinity Services Credit. 18 ARTICLE 3 18
3.1   Existence and Power. 18 3.2   Authorization; Valid and Enforceable
Agreement. 18 3.3   Financial Statements; Undisclosed Liabilities. 19
3.4   Absence of Certain Developments. 20 3.5   Litigation. 21 3.6   Real
Property; Assets. 22 3.7   Contracts. 23 3.8   Licenses and Permits. 24
3.9   Compliance with Laws; Certain Business Practices. 24 3.10   Intellectual
Property Rights. 25 3.11   Environmental. 26 3.12   Employees, Labor Matters,
etc.. 27 3.13   Employee Benefit Plans and Related Matters; ERISA. 28
3.14   Taxes. 30 3.15   Insurance. 30 3.16   Customers and Suppliers. 31
3.17   Affiliate Transactions; Guaranties, etc.. 31 3.18   Brokers, Finders. 32
3.19   Disclosure. 32 ARTICLE 4 33 4.1   Existence and Power. 33
4.2   Authorization; Valid and Enforceable Agreement. 33 4.3   Litigation. 33
4.4   Brokers, Finders. 33 4.5   Disclosures. 33

 

 

 



 2 

 

 

ARTICLE 5 34 5.1   Books and Records. 34 5.2   Confidentiality; Announcements.
34 5.3   Tax Matters. 35 5.4   Further Assurances; Cooperation. 35
5.5   Non-Competition; Non-Solicitation. 36 5.6   Employees and Employee
Benefits. 37 5.7   Bulk Sales Laws. 38 5.8   Transition Services. 38
5.9   Receivables and Payables. 39 5.10   Transfer of the Permits. 39
5.11   Change of Name. 40 ARTICLE 6 40 6.1   Survival of Representations and
Warranties and Covenants. 40 6.2   Indemnification by Seller. 40
6.3   Indemnification by the Buyer. 41 6.4   Notice and Payment of Losses. 41
6.5   Defense of Third Person Claims. 42 6.6   Limitation on Indemnification. 43
6.7   Characterization of Indemnity Payments. 44 6.8   Exclusive Remedy. 44
ARTICLE 7 45 7.1   Notice. 45 7.2   Expenses. 45 7.3   Entire Agreement. 46
7.4   Severability. 46 7.5   Assignment; Benefits. 46 7.6   Counterparts. 46
7.7   Headings; Interpretation. 46 7.8   Governing Law. 47 7.9   Submission to
Jurisdiction. 47 7.10   Disclosure Generally. 47 7.11   Specific Enforcement. 48
7.12   Waiver of Jury Trial. 48 7.13   Amendments and Waivers. 48
7.14   Release. 48 EXHIBIT A 2 EXHIBIT B 3 EXHIBIT C 4 EXHIBIT D 5 SCHEDULE
2.1(a) 6 SCHEDULE 2.8 7

 

 

 

 



 3 

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made and entered into as of June 24, 2020,
by and among Sonoma Pharmaceuticals, Inc. a Delaware corporation (the “Seller”),
and Infinity Labs SD Inc., a Delaware corporation (the “Buyer”).

 

RECITALS

 

A.Immediately prior to the execution and delivery of this Agreement, the Seller
is registered on The Nasdaq Stock Market LLC.

 

B.A division of the Seller is doing business under the name “MicroMed
Laboratories”, and is engaged, directly or indirectly, in the business of
providing environmental monitoring, analytical testing services, cleanroom
testing and certification services to the Food and Drug Administration regulated
industries (as such business is conducted by Seller on the Closing Date, the
“Business”).

 

C.The Buyer desires to acquire the Business from the Seller and desires to
operate the Business following the Closing, and in so doing, wishes to purchase
from the Seller the Purchased Assets and assume from the Seller the Assumed
Liabilities, each on the terms and conditions set forth in this Agreement.

 

D.The Seller desires to sell to the Buyer the Purchased Assets and assign to the
Buyer the Assumed Liabilities, each on the terms and conditions set forth in
this Agreement, payable in accordance with Section 2.6.

 

E.Simultaneously with the execution of this Agreement, the Buyer, the Seller and
the Escrow Agent are entering into the Escrow Agreement, in the form of Exhibit
A hereto.

 

F.Simultaneously with the Closing, the Buyer and SSCOP Properties LLC
(“Landlord”) shall enter into a lease agreement relating to the lease of the
Facilities (the “Lease Agreement”).

 

G.Simultaneously with the Closing, Tammy Atwood (“Atwood”), shall enter into an
employment agreement, in the form of Exhibit B hereto (the “Employment
Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions and agreements hereinafter
expressed, the Parties agree as follows:

 

ARTICLE 1 

DEFINITIONS AND CONSTRUCTION

 

Without limiting the effect of any other terms defined in the text of this
Agreement, the following words shall have the meaning given them in this
ARTICLE 1:

 

“401(k) Plan” means the Seller’s 401(k) Plan with plan number #001 provided by
Jordan & Associates Retirement Services or its suppliers.

 

 

 

 



 4 

 

 

“Accounting Principles” means the accounting rules, methodologies, practices and
adjustments used by the Seller in past practice.

 

“Affiliate” means, with respect to any Person, any other Person or entity that,
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, the Person referred to, and, if
the Person referred to is a natural person, any member of such Person’s
immediate family. For purposes of the foregoing, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by Contract or
otherwise.

 

“Agreement” means this Purchase and Sale Agreement as executed on the date
hereof and as amended or supplemented in accordance with the terms hereof,
including all Schedules and Exhibits hereto.

 

“Business Day” means any day which is not a Saturday, Sunday or a legal holiday
in New York City, New York, or Petaluma, California.

 

“Cash and Cash Equivalents” means cash, checks, money orders, marketable
securities, short-term instruments and other cash equivalents, in each case
determined in accordance with the Accounting Principles. For the avoidance of
doubt, Cash will be calculated net of outbound but uncleared checks and drafts,
and will include checks, other wire transfers and drafts deposited or available
for deposit for the account of the Seller.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement, as provided for in Section 2.7.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
comparable Laws in other jurisdictions and any reference to any particular
section of the Code shall be interpreted to include any revision of or successor
to that section of the Code regardless of how numbered or classified.

 

“Competing Business” means any person, concern or entity which is engaged in or
conducts a business substantially the same as the Business.

 

“Contract” means any contract, agreement, lease, indenture, mortgage, deed of
trust, evidence of indebtedness, binding commitment or instrument, whether oral
or in writing.

 

“Employee” means any employee of the Seller who is primarily engaged in the
Business.

 

“Encumbrances” means mortgages, pledges, liens, charges, claims, security
interests, easements or other encumbrances.

 

“Environmental Claim” shall mean any and all complaints, summons, citations,
directives, orders, claims, litigation, investigations, notices of violation,
judgments, administrative, regulatory or judicial actions, suits, demands or
proceedings, or written notices of noncompliance or violation by any
Governmental Authority or other Person alleging potential liability arising out
of or resulting from any violation of Environmental Law or the presence or
Release of Hazardous Material from or relating to: (i) any Facility; (ii) any
adjoining properties or businesses; or (iii) any facilities receiving or
handling Hazardous Materials generated by the Seller with respect to its
ownership or operation of the Business or of the Purchased Assets or any
predecessor in interest.

 

 

 



 5 

 

 

“Environmental Law” shall mean any Law, and any permit concerning the protection
of human health from exposure to any Hazardous Material, or the protection of
the environment (including air, water, soils and surface or subsurface land or
structures, and wildlife), the use, storage, management, treatment, generation,
transportation, processing, handling, Release or disposal of any Hazardous
Material, including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601 et seq., as amended; the Resource Conservation and
Recovery Act, 42 U.S.C. 6901 et seq., as amended; the Clean Air Act, 42 U.S.C.
7401 et seq., as amended; the Clean Water Act, 33 U.S.C. 1251 et seq., as
amended; and those portions of the Occupational Safety and Health Act, 29 U.S.C.
655 et seq. regulating Hazardous Materials.

 

“Environmental Liabilities” shall mean any losses, liabilities (including strict
liability), damages, natural resource damages, costs and expenses (including all
reasonable out-of-pocket fees, disbursements and expenses of counsel,
out-of-pocket expert and consulting fees and out-of-pocket costs for remedial
actions, environmental site assessments, remedial investigation and feasibility
studies), fines, penalties, sanctions and interest, in each case incurred or
imposed as a result of any violation of Environmental Law, a Release or
threatened Release of Hazardous Materials, the presence of Hazardous Materials
in violation of Environmental Laws, or any Environmental Claim.

 

“Environmental Permit” shall mean any permit, approval, identification number,
license, registration or other authorization required under any applicable
Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is or has ever been under common control or treated as a single employer with
the Seller within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Account” means the account into which the Escrow Amount is deposited
pursuant to Section 2.7(b)(ii)(A).

 

“Escrow Agent” means Torkin Manes LLP.

 

“Escrow Amount” means an amount equal to Fifty Nine Thousand Five Hundred
Dollars ($59,500).

 

“Facilities” means the Seller’s facilities used in connection with the Business.

 

“FDA Establishment Registration” means the Food and Drug Administration
establishment registration of the Seller with Establishment Identifier
3004554409.

 

“Fundamental Representations” mean the representations and warranties of the
Seller set forth in the following Sections of this Agreement: Section 3.1
(Existence and Power), Section 3.2 (Authorization; Valid and Enforceable
Agreement), Sections 3.6(d) and 3.6(e) (Assets), Section 3.14 (Taxes) and
Section 3.18 (Brokers, Finders).

 

 

 

 



 6 

 

 

“Governmental Authority” means any nation, state or province, any federal,
bilateral or multilateral governmental authority, any possession, territory,
local, county, district, city or other governmental unit or subdivision, and any
branch, entity, agency, or judicial body of any of the foregoing.

 

“Hazardous Material” means any waste, chemical, material, pollutant or other
substance that is listed, defined, designated or classified as hazardous,
radioactive or toxic or a pollutant or a contaminant under any Environmental
Law, including petroleum and all derivatives thereof, asbestos or
asbestos-containing materials, polychlorinated biphenyls and radioactive
materials.

 

“Indebtedness” means with respect to a Person, without duplication, (a) all
obligations of such Person for borrowed money, including obligations owing to
such Person’s equityholders or Affiliates, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person in respect of the deferred purchase price of
property, services or equipment (excluding trade payables, accrued expenses and
other current accounts payable incurred, in each case, in the Ordinary Course of
Business), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to any property purchased by such Person,
(e) all guarantees by such Person of Indebtedness of others, (f) any obligation
of any other Person secured by an Encumbrance on property or assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all capital lease obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (to the extent drawn as of
the date of determination of “Indebtedness”), (i) all reimbursement obligations
with respect to cash overdraft facilities or similar protections (to the extent
drawn as of the date of determination of “Indebtedness”), (j) all obligations of
such Person under interest rate, currency or commodity derivatives or hedging
transactions, (k) any accrued interest on any of the foregoing, and (l) any
prepayment or other similar fees, expenses or penalties on or relating to the
prepayment, repayment or assumption of any of the foregoing.

 

“Infinity Services Credit” means a non-refundable (as further described in the
Master Services Agreement) and non-transferrable credit issued by the Buyer in
favor of the Seller in the amount of $100,000 (after applicable taxes) for
testing services to be performed by the Buyer and the Business at the request of
the Seller after the Closing.

 

“Intellectual Property Rights” means any and all rights in: (a) registered and
unregistered marks, trademarks, including any associated marks thereto, service
marks, trade names, service names, brand names, business names, distinguishing
guise, certification marks, trade dress rights and logos, insignia, seals,
designs, or symbols, together with the goodwill associated with any of the
foregoing, and all applications and registrations therefore including all
extensions, modifications and renewals thereof and any rights of priority
resulting from the filing of applications for registration under internal
treaties or otherwise; (b) patents and patent applications, including all
divisions, continuations, continuations-in-part, re-examinations, reissues and
extensions, and any rights of priority resulting from the filing of patents or
application under international treaties or otherwise; (c) registered or
unregistered industrial or utility designs, including all divisions,
continuations, continuations-in-part, re-examinations, reissues and extensions,
and any rights of priority resulting from industrial or utility designs or
applications therefor under international treaties or otherwise; (d) registered
and unregistered copyrights in both published and unpublished works and all
moral rights (and the benefits of waivers thereof), and registrations and
applications therefor, and all works of authorship (including software) and mask
work rights, along with any rights of priority resulting from the filing of
applications for registration under international treaties or otherwise; (e)
confidential or proprietary information; (f) all Internet domain names and
registration rights, uniform resource locators, internet or worldwide web sites
or protocol addresses, and all related content, programming and social media
tags; (g) published or unpublished works of authorship, whether copyrightable or
not (including software); and (h) Know-How.

 

 

 

 



 7 

 

 

“Intra-Company Liabilities” means any Liabilities owed in respect of the
Purchased Assets to the Seller.

 

“IRS” means the United States Internal Revenue Service.

 

“Know-How” means trade secrets including details of unpatented technical and
other proprietary information including inventions, discoveries, processes and
procedures, ideas, concepts, formulae, contents of research and development
notebooks, specifications, procedures for experiments and tests and results of
experimentation and testing; together with all common law or statutory rights
protecting the same and any similar or analogous rights to any of the foregoing
whether arising or granted under any Laws.

 

“Knowledge” with respect to the Seller, means the actual knowledge after
reasonable inquiry of Atwood, Bruce Thornton, Amy Trombly, and Grant Edwards.
For these purposes, “reasonable inquiry” means (i) review of the relevant
sections of this Agreement and corresponding section of the Disclosure Letter
and (ii) inquiry of direct reports of such individual.

 

“Law” means any federal, state, provincial or local statute, law, ordinance,
decree, Order, injunction, rule, directive, or regulation of any government or
quasi-governmental authority, and rules and regulations of any regulatory or
self-regulatory authority.

 

“Liability” means any obligation or liability of any kind, whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated or due or to become due.

 

“Loss” or “Losses” means all direct or indirect losses, Liabilities, damages,
judgments, fines, costs, penalties, amounts paid in settlement and reasonable
out-of-pocket costs and expenses incurred in connection therewith (including
costs and expenses of suits and proceedings, and reasonable fees and
disbursements of counsel, accountants and other experts).

 

“Master Services Agreement” means the master services agreement among the Buyer
and the Seller entered into and effective as of the Closing Date and in the form
attached hereto as Exhibit C.

 

“Material Adverse Effect” means any change, effect, event, fact, circumstance or
occurrence, individually or in the aggregate, which is or would reasonably be
expected to be materially adverse to (a) the assets, properties, Liabilities,
operations or results of operations of the Business, or condition (financial or
otherwise) of the Business, Purchased Assets or Assumed Liabilities, taken as a
whole or (b) the Seller’s ability to consummate the transactions contemplated
hereby in a timely manner; provided, that for purposes of clause (a) of this
definition, none of the following shall constitute a Material Adverse Effect:
any fact, event, change, development or effect resulting from or arising out of:
(a) any events, circumstances, conditions or changes that generally affect the
industry or markets relating to the Business or the Purchased Assets; (b) the
announcement or disclosure of the transactions contemplated hereby, or the
pendency or consummation of the transactions contemplated hereby; (c) general
economic, business, regulatory, social, labor or political conditions or changes
in such conditions; (d) any military action or any act of war (whether or not
declared), sabotage or terrorism (including any escalation of general worsening
of such actions of war, terrorism or sabotage); (e) changes in Law, or the
interpretation thereof; (f) any actions expressly required to be taken or
omitted pursuant to this Agreement; (g) any flood, earthquake or other natural
disaster; or (h) events, circumstances, conditions, or changes involving the
securities markets, capital markets, currency markets or other financial
markets, including any matter that impacts the Buyer’s ability to finance the
transactions contemplated hereby; unless in each of the cases specified in
clauses (a), (c), (d), (e) or (h) above, such change, effect, event, fact,
circumstance or occurrence has or would reasonably be expected to have a
disproportionate effect on the Business, the Purchased Assets or the Assumed
Liabilities relative to other companies in the industry in which the Business
operates.

 

 

 

 



 8 

 

 

“Ordinary Course of Business” means the manner in which the Seller operates the
Business, consistent with past practice and custom (including in respect of (i)
payables, receivables and cash management, (ii) preserving the goodwill and
relationships with its customers, suppliers, Governmental Authorities and others
the Business has business dealings with and (iii) keeping available the services
of its current officers, employees and consultants).

 

“Order” means any decree, ruling, order, judgment, writ, award, injunction,
stipulation or consent of or by, or settlement agreement with, a Governmental
Authority.

 

“Owned Intellectual Property” means all Intellectual Property Rights relating
to, used in, useful in, held for or owned in connection with the Business,
including such Intellectual Property Rights that were created, owned, held or
developed, in whole or in part, by or for the Seller for the Business.

 

“Party” means the Seller or the Buyer, as applicable, and “Parties” means all of
them.

 

“Permitted Encumbrances” means any: (a) mechanics’, carriers’, workmen’s,
repairmen’s, statutorily imposed or other like Encumbrance arising or incurred
in the Ordinary Course of Business by operation of Law with respect to a
Liability that is not yet due or delinquent; (b) Encumbrance securing
Indebtedness to be repaid and released in connection with the Closing; (c)
Encumbrance that will be released or otherwise terminated on or before Closing
and (d) Encumbrance securing Taxes, assessments and governmental charges not yet
delinquent or due, or being contested in good faith for which the Seller has
established reasonable reserves.

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization, government
or governmental or regulatory body thereof, or political subdivision thereof,
whether national, federal, regional, state, or local, or any agency,
instrumentality or authority thereof, or any court or arbitrator, or other
entity.

 

“Pre-Closing Period” means all taxable periods ending as of or prior to the
Closing.

 

“Release” shall mean any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of Hazardous Materials (including the abandonment or discarding of
barrels, containers or other closed receptacles containing Hazardous Materials)
into the environment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

“Remedial Actions” shall mean all actions required under Environmental Law or by
a Governmental Authority pursuant to its authority under Environmental Law to:
(a) clean up, remove, remediate, contain, treat, monitor, assess, evaluate,
correct or abate (i) Hazardous Materials in the indoor or outdoor environment or
(ii) violations of Environmental Law; (b) prevent or minimize a Release or
threatened Release of Hazardous Materials so they do not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; (c) perform pre remedial studies and investigations and post
remedial operation and maintenance activities; and (d) to address a Release.

 

“Seller Benefit Plans” means all “employee benefit plans” as defined in Section
3(3) of ERISA (whether or not subject to ERISA) and all other defined-benefit
pension, defined-contribution retirement, medical, prescription drug, dental,
vision, life, accidental death and dismemberment, short- and long-term
disability, workers’ compensation, retiree medical, retiree life, other welfare,
fringe, incentive equity, phantom equity, equity purchase, cash bonus, cash
commission, employment, consulting, separation, termination, severance,
transition, retention, change-in-control, tax gross-up, deferred compensation,
paid time off, vacation, sick leave and other employee benefit plans, programs,
policies, practices, arrangements and agreements that are sponsored, maintained
or contributed to (or required to be sponsored, maintained or contributed to) by
the Seller , or to which the Seller has any Liability, for the benefit of any
current or former employees, directors or individual independent contractors.

 

“Tax Return” means any report, return, declaration, claim for refund,
information return, statement, designation, election, notice or certificate
required to be filed with any Taxing Authority in connection with the
determination, assessment, collection or payment of any Taxes, including any
schedule or attachment thereto and including any amendment thereof.

 

“Taxes” means all taxes, levies, charges, fees, duties or other assessments,
whether or not disputed and whether computed on a separate or consolidated,
unitary or combined basis or in any other manner, including income, gross
income, capital, capital gains, alternative, corporation, profits, net receipts,
gross receipts, gross proceeds, net proceeds, premium or windfall profit,
transfer, excise, estimated, commercial rent, real and personal property,
unclaimed property, escheat, sales, use, value-added, ad valorem, license,
payroll, employment, pay-as-you-earn, severance, occupation, withholding, social
security, workers compensation, disability, environmental, taxes under Section
59A of the Code, stamp duty, customs and other import or export duties, and
franchise or other governmental taxes or charges, imposed by the United States
or any state, county, local or foreign government, and such term shall include
any interest, penalties, fines or additions attributable to such taxes and shall
include obligations to indemnify or otherwise assume tax liabilities of any
other Person.

 

“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

 

“Transferred Employees” means each Employee who accepts an offer of employment
with the Buyer and commences employment with the Buyer.

 

 

 

 



 10 

 

 

Other Definitions. Each of the following terms is defined in the Section set
forth opposite such term:

 

Term Section Affiliate Transaction 3.173.17(a) Assumed Contracts 2.1(c) Assumed
Liabilities 2.3 Atwood Recitals Balance Sheet Date 3.3(a) Business Recitals
Buyer Preamble Buyer Injured Party 6.4(a) Cap 6.6(a) Claim Amount 6.4(a) Claim
Objection Notice 6.4(b) Claim Response 6.4(b) Closing Amount 2.6 Closing Date
2.7(a) Critical Permits 5.10(b) Deductible 6.6(a) Disclosure Letter ARTICLE 3
Employment Agreement Recitals Escrow Agreement 2.7(b)(ii)(A) Escrow Release Date
6.6(d) Excluded Assets 2.2 Excluded Liabilities 2.4 Existing Leases 3.6(a) Final
Purchase Price 2.6 Financial Statements  3.3(a) Indemnifying Party 6.4(a)
Injured Party 6.4(a) Interim Period Financial Statements 3.3(a) IT Systems
3.10(e) Labor Laws 3.12(c) Landlord Recitals Lease Agreement Recitals Material
Contracts 3.7(b) Notice of Claim 6.4(a) Other Intellectual Property 3.10(a)
Permits 3.8 Protected Parties 5.5(e) Purchased Assets 2.1 Required Approvals
3.2(d) Required Consents 3.2(c)

 

 

 



 11 

 

 

Restricted Period 5.5(a) Restricted Territory 5.5(a) Seller Injured Party 6.4(a)
Seller Preamble Seller Releasing Parties  7.14 Significant Customer 3.16(a)
Significant Supplier 3.16(b) Survival Period 6.1 Third Person 6.5 Third Person
Claim 6.5

 

ARTICLE 2

PURCHASE AND SALE OF THE PURCHASED ASSETS

 

2.1Transfer of Purchased Assets.

 

Upon the terms and subject to the conditions of this Agreement, at the Closing,
the Seller shall sell, assign, transfer and convey to the Buyer, and the Buyer
shall acquire and accept from the Seller, all right, title, and interest of the
Seller to and in all of the Purchased Assets free and clear of all Encumbrances
other than Permitted Encumbrances. For the purposes of this Agreement,
“Purchased Assets” shall mean the properties, assets and rights of every nature,
whether real, personal, tangible, intangible or otherwise and whether now
existing or hereinafter acquired (other than the Excluded Assets), wherever
located, relating to or used or held for use primarily in connection with the
Business as the same may exist on the Closing Date, including all such items in
the following categories:

 

(a)all tangible personal property of the Seller to the extent related to the
Business, including those items listed in Schedule 2.1(a) and, together with any
express or implied warranty by the manufacturers, sellers or lessors of any item
or component part thereof and all maintenance records and other documents
relating thereto;

 

(b)all Owned Intellectual Property of the Business, and not including any of
Seller’s Intellectual Property;

 

(c)all rights of the Seller in, to and under all Contracts related to the
Business, including those listed on Schedule 3.7(a) of the Disclosure Letter,
but excluding all rights of the Seller in, to and under any capital leases and
the Seller Benefit Plans (including the 401(k)) (collectively, the “Assumed
Contracts”), including the right to assert claims and take other actions
thereunder;

 

(d)all relationships of the Seller with customers, suppliers and other business
relationships of the Business;

 

(e)all rights of the Seller under warranties, indemnities and all similar rights
against third parties to the extent related to the Purchased Assets or the
Business or any Assumed Liabilities;

 

(f)to the extent (i) maintained by the Seller in the Ordinary Course of Business
or (ii) reasonably capable of being generated by the Seller before Closing, all
books and records of the Seller to the extent related to the Purchased Assets or
Transferred Employees, including financial and accounting records, personnel
records (provided such records can be transferred to the Buyer under applicable
Law), equipment maintenance records, purchasing histories, price lists, service
records (including complaints and inquiry files), research and development
files, technical processes, service manual, correspondence, sales material and
records (including pricing history, total sales, terms and conditions of sale,
sales and pricing policies and practices), strategic plans, internal financial
statements, marketing and promotional materials and surveys, material and
research and intellectual property files relating to the Owned Intellectual
Property and the Other Intellectual Property and all books and records required
to be maintained by a Governmental Authority or applicable Law, all whether
maintained in paper or electronic form, but in any event excluding those subject
to the attorney-client privilege, work product doctrine or other similar
privilege or those that constitute Excluded Assets;

 

 

 



 12 

 

 

(g)all Permits related to the Business, including those listed on Schedule 3.8
of the Disclosure Letter and the Critical Permits;

 

(h)all claims, credits, causes of action or rights in favor of the Seller under
insurance policies to the extent relating to the Purchased Assets, including
rights to insurance proceeds thereunder; and

 

(i)any cause of action or claim that the Seller may have in their favor with
respect to the Purchased Assets arising from or relating to any event or
occurrence prior to the Closing.

 

2.2Excluded Assets.

 

Notwithstanding any provision in this Agreement to the contrary, the Excluded
Assets shall be retained by the Seller and shall be excluded from the assets
transferred under the terms of this Agreement. “Excluded Assets” means all
assets of the Seller and its Affiliates, other than the Purchased Assets,
including:

 

(a)Cash and Cash Equivalents;

 

(b)all accounts receivable and rights from any Person to the extent relating to
the Purchased Assets or the Business;

 

(c)all bank and other depository accounts of the Seller;

 

(d)all insurance policies relating to the Purchased Assets except to the extent
constituting Purchased Assets pursuant to Section 2.1(h);

 

(e)all interest in and to refunds of Taxes relating to the Pre-Closing Period;

 

(f)all books, records, files and papers, whether in hard copy or computer format
except to the extent constituting Purchased Assets pursuant to Section 2.1(f);

 

(g)all Tax records relating to the Pre-Closing Period;

 

(h)all Seller Benefit Plans (including the 401(k);

 

(i)all rights of the Seller in, to and under all Contracts including all capital
leases, other than the Assumed Contracts; and

 

(j)all rights of the Seller arising under this Agreement or the transactions
contemplated hereby.

 

 

 



 13 

 

 

2.3Assumption of Liabilities.

 

Subject to the terms and conditions of this Agreement, as of the Closing, the
Seller shall assign and transfer to the Buyer, and the Buyer shall assume and
duly and properly perform and discharge the following obligations of the Seller
arising on or after the Closing (collectively the “Assumed Liabilities”):

 

(a)all Liabilities of Seller or any of its Affiliates under, relating to or
otherwise in any way in respect of the Assumed Contracts, but which shall not
include any Liability for any breach thereof occurring prior to the Closing; and

 

(b)Liabilities in respect of the Transferred Employees solely to the extent
specifically assumed by the Buyer pursuant to Section 5.6.

 

2.4Excluded Liabilities.

 

Notwithstanding any provision in this Agreement or any other writing to the
contrary, and regardless of any disclosure to Buyer whether or not in the
Disclosure Letter, Buyer shall not assume any Liabilities of the Business or the
Seller other than the Assumed Liabilities expressly assumed under Section 2.3
(the Liabilities not assumed by Buyer hereunder, the “Excluded Liabilities”).
For the avoidance of doubt, Excluded Liabilities shall include (a) any
Liabilities of the Business or the Seller or any of its Affiliates relating to,
arising from, or in respect of the conduct of the Business during the period
prior to the Closing except to the extent expressly assumed pursuant to Section
2.3, including (i) any Liabilities of the Business or the Seller or any of its
Affiliates under, relating to or otherwise in any way in respect of Contracts
except to the extent constituting Assumed Liabilities pursuant to Section
2.3(a), (ii) any Liabilities of the Business or the Seller or any of its
Affiliates in connection with any note, bond and other Indebtedness of the
Business or the Seller to the extent arising from the conduct of the Business
prior to the Closing, (iii) all Taxes attributable to the Seller or its
Affiliates and all other Taxes arising from the conduct of the Business prior to
the Closing, (iv) any Liabilities associated with any breach of, or
noncompliance with, the Seller Benefit Plans occurring or arising prior to
Closing and (v) all Liabilities of the Seller relating to or arising from the
sales process, negotiation, execution and delivery of this Agreement, the
performance of Seller’s obligations hereunder and the consummation of the
transactions contemplated hereby, including any and all legal, accounting,
consulting, investment banking, financial advisory, and other out-of-pocket fees
and expenses; (b) any Intra-Company Liabilities; (c) any Liabilities (x) in
respect of Transferred Employees arising on or prior to the Closing Date, and
(y) arising on, prior to or following the Closing Date in respect of any other
current, former or prospective employees, directors or individual independent
contractors or the Seller and its Affiliates, in both cases including,
Liabilities in respect of Labor Laws, Contracts, Seller Benefit Plans, Taxes,
workers’ compensation, pay, benefits and otherwise, to the extent not
specifically assumed by the Buyer pursuant to Section 5.6; (d) any Liabilities
in connection with all accounts payable and obligations to make payments
thereunder to any Person to the extent relating to the Purchased Assets or the
Business; (e) any Loss arising from or in connection with any actions, suits,
claims or proceedings pending, or threatened, against the Business or the Seller
or any of its Affiliates relating to, arising from, or in respect of the conduct
of the Business during the period prior to the Closing; (f) all Taxes of the
Seller or its Affiliates unrelated to the Purchased Assets; and (g) any Taxes of
any other Person imposed on the Seller or its Affiliates (1) by reason of being
a member of an affiliated, consolidated, combined or unitary group, including
pursuant to Section 1.1502-6 of the income tax regulations promulgated under the
Code or any similar provision of state, local or foreign Law or (2) as a
transferee or successor, by contract (including any contracts among the Seller
and its Affiliates) or otherwise.

 

 

 



 14 

 

 

2.5Consent of Third Parties.

 

Notwithstanding anything to the contrary herein, this Agreement shall not
constitute an agreement to assign or transfer any interest in any Permit or
Contract or any claim or right arising thereunder if such assignment or transfer
without the consent or approval of a third party would constitute a breach
thereof or affect adversely the rights of the Buyer thereunder, and any such
transfer or assignment shall be made subject to such consent or approval being
obtained. In the event any such consent or approval is not obtained prior to
Closing, Seller shall continue to use its reasonable best efforts to obtain any
such consent or approval after Closing, and Seller will cooperate with Buyer in
any lawful arrangement to provide that Buyer shall receive the interest of
Seller in the benefits under any such Permit or Contract, including performance
by Seller as agent, provided that Buyer shall undertake to pay or satisfy the
corresponding Liabilities for the enjoyment of such benefit to the extent Buyer
would have been responsible therefor if such consent or approval had been
obtained prior to Closing. Seller shall pay and discharge, and shall indemnify
and hold Buyer harmless from and against, any and all out-of-pocket costs of
seeking any such consent or approval whether before or after Closing. Nothing in
this Section 2.5 shall be deemed a waiver by Buyer of its right to receive prior
to Closing an effective assignment of all of the Purchased Assets nor shall this
Section 2.5 be deemed to constitute an agreement to exclude from the Purchased
Assets any items described under Section 2.1.

 

2.6Consideration.

 

(a)In consideration for the Purchased Assets and other rights of the Seller
hereunder and the assumption of the Assumed Liabilities, at the Closing the
Buyer shall pay to (or to the direction of) the Seller an amount equal to the
sum of (the “Closing Amount”): (A) $850,000, less (B) the sum of the Escrow
Amount, less (C) the amount of $81,005.50, less (D) the amount of $100,000 on
account of the Infinity Services Credit.

 

(b)For purposes of this Agreement, the Closing Amount, plus the Escrow Amount,
minus any adjustments made pursuant to Section 6.7, if any, shall be referred to
as the “Final Purchase Price”.

 

2.7Closing.

 

(a)Subject to the terms and conditions of this Agreement, the Closing shall take
place on the Closing Date by means of an electronic closing in which the closing
documentation will be delivered by electronic mail exchange of signature pages
in PDF or functionally equivalent electronic format, which delivery will be
effective without any further physical exchange of the original copies of the
originals. The Closing will be deemed effective as of 10:00 a.m. U.S. Pacific
time on the date after all of the conditions to Closing set forth in Section
2.7(b) have been satisfied or waived (other than conditions which, by their
nature, are to be satisfied at the Closing) (the “Closing Date”).

 

 

 



 15 

 

 

(b)At the Closing,

 

(i)Seller shall deliver or cause to be delivered to the Buyer:

 

(A)bills of sale or other applicable documents of transfer necessary to effect
the sale of the Purchased Assets;

 

(B)a copy of a certificate of good standing of the Seller;

 

(C)a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Seller certifying that attached thereto are true and complete
copies of all resolutions adopted by the board of directors (or other similar
governing body) of the Seller authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby;

 

(D)evidence in form and substance reasonably satisfactory to the Buyer that all
Required Approvals and all Required Consents have been received and no such
Required Approval or Required Consent has been revoked;

 

(E)the Escrow Agreement, duly executed by the Seller;

 

(F)the Employment Agreement, duly executed by Atwood;

 

(G)the Master Services Agreement, duly executed by the Seller;

 

(H)the vehicle title, registration and associated insurance documents; and

 

(I)such other customary documents, instruments or certificates as shall be
reasonably requested by the Buyer and as shall be consistent with the terms of
this Agreement.

 

(ii)Buyer shall deliver or cause to be delivered:

 

(A)by wire transfer of immediately available funds, a portion of the Closing
Amount equal to the Escrow Amount deposited into the Escrow Account with the
Escrow Agent to be held and administered in accordance with the terms of the
escrow agreement (the “Escrow Agreement”) among the Escrow Agent, Buyer and
Seller entered into and effective as of the Closing Date and in the form
attached hereto as Exhibit A;

 

 

 



 16 

 

 

(B)by wire transfer to the Seller of immediately available funds, an amount in
cash equal to the remaining cash balance of the Closing Amount in accordance
with such wire transfer instructions as shall be provided by the Seller in
writing at least two (2) Business Days prior to Closing;

 

(C)documents reasonably satisfactory to Seller evidencing the assumption of the
Assumed Liabilities, duly executed by the Buyer;

 

(D)a copy of a certificate of good standing of the Buyer;

 

(E)a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Buyer certifying that attached thereto are true and complete
copies of all resolutions adopted by the board of directors (or other similar
governing body) of the Buyer authorizing the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby,
and that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby;

 

(F)the Escrow Agreement, duly executed by the Buyer;

 

(G)the Employment Agreement, duly executed by the Buyer or its Affiliate;

 

(H)the Master Services Agreement, duly executed by the Buyer, or its Affiliate;
and

 

(I)such other customary documents, instruments or certificates as shall be
reasonably requested by the Seller and as shall be consistent with the terms of
this Agreement.

 

2.8Allocation of Purchase Price.

 

Schedule 2.8 sets forth the allocation of the Final Purchase Price among the
Purchased Assets, the Assumed Liabilities and any other amounts required to be
included in the determination of the Final Purchase Price for U.S. federal
income Tax purposes, by the Seller and by the Buyer, prepared in accordance with
Section 1060 of the Code and the requirements of IRS Form 8594. The Parties
agree to report for all Tax purposes the allocation of the Final Purchase Price
in a manner consistent with Schedule 2.8 and shall take no position inconsistent
or contrary thereto.

 

2.9Completion of Transfers.

 

The entire beneficial interest in and to, and the risk of loss with respect to,
the Purchased Assets and the Assumed Liabilities shall pass to the Buyer as of
the Closing, regardless of when legal title thereto is transferred to the Buyer.
All operations of the Business and the Company prior to Closing shall be for the
account of the Company, and all operations of the Business after the Closing
shall be for the account of the Buyer.

 

 

 



 17 

 

 

2.10Withholding.

 

Notwithstanding anything herein to the contrary, the Buyer shall have the right
to deduct and withhold from or in respect of any payment required to be made
pursuant to this Agreement, such amounts as are required to be deducted or
withheld with respect to the making of such payment under any applicable Tax
Law. To the extent amounts are so deducted and withheld, such amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction or withholding was made.

 

2.11Infinity Services Credit.

 

After the Closing, the Seller may engage the Buyer and the Business to provide
certain testing services pursuant to the Master Services Agreement. If the Buyer
is so engaged by the Seller, then the Seller is entitled to pay for all or a
portion of the performance of such testing services and the related expenses by
drawing down on the amount of the Infinity Services Credit, provided that the
Seller will pay the Buyer for any and all additional amounts by which the fees
and expenses incurred by the Buyer in connection with the testing services
performed exceeds the amount of the Infinity Services Credit, being $100,000. If
the Seller reasonably requests testing services from the Buyer pursuant to and
in accordance with the terms of the Master Services Agreement, then the Buyer is
not entitled to deny such request and is required to provide such testing
services to the Seller until such time as the Seller has utilized all of the
Infinity Services Credit. The Seller acknowledges and agrees that in no
circumstances shall the Buyer or the Business refund the Seller if the Seller
does not utilize all or any portion of the Infinity Services Credit.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby makes the following representations and warranties to the
Buyer, subject to such qualifications and exceptions as are disclosed in the
Disclosure Schedules attached hereto as Exhibit D hereto (the “Disclosure
Letter”). Capitalized terms used in the Disclosure Letter and not otherwise
defined therein shall have the meanings ascribed to such terms in this
Agreement.

 

3.1Existence and Power.

 

(a)The Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Delaware, and has the power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

 

(b)The Seller has the corporate power and authority to own, operate, lease and
use its assets, including the Purchased Assets and to transact the Business, and
it holds all material authorizations, franchises, licenses and permits required
therefor.

 

3.2Authorization; Valid and Enforceable Agreement.

 

(a)The execution, delivery and performance by the Seller of this Agreement and
the consummation of the transactions contemplated hereby has been duly
authorized by all necessary corporate or individual action on behalf of the
Seller, as applicable.

 

 

 



 18 

 

 

(b)This Agreement has been duly executed and delivered by the Seller and
(assuming the due authorization, execution and delivery by the Buyer) this
Agreement constitutes, when so executed and delivered, the legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms.

 

(c)Except as set forth on Schedule 3.2(c) of the Disclosure Letter (the
“Required Consents”) the execution, delivery and performance by the Seller of
this Agreement, and the consummation of the transactions contemplated hereby, do
not and will not conflict with, contravene, result in a violation or breach of
(with or without the giving of notice or the lapse of time or both), give rise
to a right or claim of termination, modification or vesting, or result in the
creation of any Encumbrance upon any of the Purchased Assets under (i) any Law
applicable to the Seller, any of its Affiliates or the Business, (ii) the
articles of organization, operating agreement or other organizational documents
of the Seller or (iii) any Contract or other agreement or instrument to which
the Seller or any of its Affiliates is a party or by which the Seller or any of
its Affiliates or any of their respective properties or assets may be bound or
affected.

 

(d)Except as set forth on Schedule 3.2(d) of the Disclosure Letter (the
“Required Approvals”), no permit, consent, waiver, approval or authorization of,
or declaration to or filing or registration with, any Governmental Authority is
required in connection with the execution, delivery or performance of this
Agreement by the Seller or the consummation of the transactions contemplated
hereby.

 

3.3Financial Statements; Undisclosed Liabilities.

 

(a)The Seller has delivered to the Buyer (i) unaudited consolidated financial
statements of the Business as at and for the periods ended March 31, 2019 and
March 31, 2020 (the last such date, the “Balance Sheet Date”), (collectively,
the “Annual Financial Statements”) and (ii) unaudited monthly consolidated
financial statements of the Business, as at and for the periods beginning April
1, 2019 and ending April 30, 2020 (together, the “Interim Period Financial
Statements” and collectively with the Annual Financial Statements, the
“Financial Statements”). The Annual Financial Statements are complete and
correct in all material respects and have been derived from the books and
records of the Business and prepared in accordance with the accounting rules,
methodologies, practices and adjustments used by the Seller in past practice
applied on a consistent basis throughout the periods indicated. The Interim
Period Financial Statements have been prepared on a basis consistent with the
Annual Financial Statements, except that the Interim Period Financial Statements
do not contain notes and may be subject to normal annual adjustments. The
Financial Statements present fairly in all material respects the financial
results of the operations of the Seller and the Business at its respective
dates.

 

(b)The Seller has no Liabilities of any nature, whether known or unknown,
absolute, accrued, contingent or otherwise and whether due or to become due,
arising out of or relating to the Business, except (i) as set forth in Schedule
3.3(b) of the Disclosure Letter, (ii) as and to the extent disclosed or reserved
against in the Interim Period Financial Statements (excluding the notes thereto)
and (iii) for Liabilities that (x) were incurred after the Balance Sheet Date in
the Ordinary Course of Business and (y) individually and in the aggregate are
not material to the Business.

 

 

 



 19 

 

 

3.4Absence of Certain Developments.

 

Since March 31, 2020, the Seller has conducted the Business in all material
respects in the Ordinary Course of Business, and there has not been with respect
to the Business:

 

(a)any event, development or state of circumstances that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(b)any incurrence of any Indebtedness by the Business

 

(c)any creation or other incurrence by the Seller of any Encumbrance on any of
the Purchased Assets other than Permitted Encumbrances;

 

(d)any sale, transfer, lease or other disposition of any Purchased Asset or any
acquisition of a material amount of the stock or assets of any other Person;

 

(e)any damage, destruction, or loss affecting the Business or the Purchased
Assets, whether or not covered by insurance, with a book value in excess of
$25,000 in the aggregate;

 

(f)any cancellation of any indebtedness for borrowed money or claim owed to the
Seller, or waiver of any claims or rights of substantial value to the Seller
which constitute Purchased Assets, except for such cancellations or waivers as
are given in the Ordinary Course of Business or which individually or in
combination with related claims or rights do not exceed $25,000;

 

(g)any actual or threatened (whether or not in writing) termination of any
Assumed Contract;

 

(h)any change in any method of accounting or accounting principles or practice
by the Seller;

 

(i)with respect to the Purchased Assets, any revaluation upward for accounting
purposes of any material Purchased Asset or reversal of any material reserve
taken, other than upon realization of the underlying asset against which the
reserve was taken;

 

(j)any write down of any of the Purchased Assets except for such write-downs as
individually or in combination with related write-downs do not exceed $25,000;

 

(k)any (x) grant of any severance or termination pay to (or amendment to any
existing arrangement with) any Employee, (y) increase in benefits payable under
any existing severance or termination pay policies or employment agreements with
respect to any Employee, (iii) entering into any employment, deferred
compensation or other similar agreement (or any amendment to any such existing
agreement) with any Employee, (iv) establishment, adoption or amendment (except
as required by applicable Law) of any collective bargaining, bonus,
profit-sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock or other Seller Benefit Plan or
arrangement covering any Employee or (v) increase in compensation, bonus or
other benefits payable to any Employee;

 

 

 



 20 

 

 

(l)any capital expenditures, or commitments for capital expenditures, in an
amount in excess of $25,000 in the aggregate;

 

(m)any material Tax election made or changed, any annual Tax accounting period
changed, any method of Tax accounting adopted or changed, any material amended
Tax Returns or claims for material Tax refunds filed, any material closing
agreement entered into, any material proposed Tax adjustments or assessments,
any material Tax claim, audit or assessment settled, or any right to claim a
material Tax refund, offset or other reduction in Tax liability surrendered;

 

(n)any material payments, discount activity or any other consideration to
customers or suppliers, other than in the Ordinary Course of Business;

 

(o)any failure to pay or satisfy when due any material Liability of the Seller;

 

(p)any failure to pay when due any account payable, note, bond and other
evidence of indebtedness of or right to receive payment by any Person from the
Seller relating to the Business;

 

(q)any commencement or settlement of any litigation relating to the Business or
the Purchased Assets other than in the Ordinary Course of Business; or

 

(r)any agreement or commitment to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

 

3.5Litigation.

 

Except as set forth on Schedule 3.5 of the Disclosure Letter, there are no (a)
actions, suits, claims or proceedings pending, or, to the Seller’s Knowledge,
threatened, against or affecting the Seller or any of its Affiliates by or
before any Governmental Authority or any arbitrator in connection with the
Business, the Purchased Assets or the Assumed Liabilities (other than workers’
compensation claims occurring in the Ordinary Course of Business); (b)
investigations by any Governmental Authority that are pending or, to the
Seller’s Knowledge, threatened against or affecting the Seller or the Seller’s
Affiliates related to the Purchased Assets; or (c) settlement agreements or
similar written agreements with any Governmental Authority or outstanding Orders
issued by any Governmental Authority against or affecting the Seller or the
Purchased Assets or Assumed Liabilities. None of the matters set forth on
Schedule 3.5 of the Disclosure Letter, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect or prevent, materially
delay or impair the ability of the Seller to timely consummate the transactions
contemplated hereby, if resolved in a manner adverse to the Seller. Seller is
not in default in respect of any Order issued by a Governmental Authority
against or affecting the Seller or the Seller’s Affiliates.

 

 

 



 21 

 

 

3.6Real Property; Assets.

 

(a)Schedule 3.6(a) of the Disclosure Letter lists the address of each of the
Facilities. The Facilities are leased to the Seller pursuant to leases (whether
oral or written, the “Existing Leases”) which are valid and enforceable in
accordance with their terms. The Seller holds a valid and existing leasehold
interest to each of the Facilities under the Existing Leases. There are no other
parties occupying, or with a right to occupy, the Facilities. The Seller has
delivered or made available to Buyer copies of each of the written Existing
Leases and any amendments thereto, and none of the Existing Leases (whether oral
or written) has been modified in any material respect, except to the extent that
such modifications have been disclosed to Buyer. No event has occurred or
condition exists that constitutes or after notice or lapse of time or both would
constitute, a material default under any of the Existing Leases by the Seller,
or to the Seller’s Knowledge, any counterparty thereto.

 

(b)Except for the Facilities, neither the Seller nor any other Person, owns any
real property used or held for use by the Seller or its Affiliates in connection
with the Business.

 

(c)The use and operation of the Facilities in the conduct of the Business do not
violate in any material respect any Law, covenant, condition, restriction,
easement, license, permit, agreement or Order of any Governmental Authority. No
material improvements constituting a part of the Facilities encroach on real
property not owned or leased by the Seller to the extent that removal of such
encroachment would materially impair the manner and extent of the current use,
occupancy and operation of such improvements.

 

(d)The Seller has good and valid title to, or otherwise has the right to use
pursuant to a valid and enforceable Contract, all of the Purchased Assets, in
each case free and clear of any Encumbrance other than Permitted Encumbrances.

 

(e)The Purchased Assets constitute all of the properties and assets required for
the conduct of the Business during the past twelve (12) months and as currently
conducted.

 

(f)All inventories that constitute part of the Purchased Assets consist of a
quality and quantity usable and saleable in the Ordinary Course of Business,
except for obsolete, spoiled, stale-dated, opened or damaged inventories and
items of below-standard quality. The quantities of each item of inventories are
not excessive or inadequate and were reasonable in relation to the requirements
of the Business. The Seller, as it relates to the Business, is not in possession
of any inventories not owned by the Seller, including goods already sold. No
items included in the inventories have been pledged as collateral or are held by
the Business on consignment from others.

 

(g)The Facilities (including all plants, buildings and structures with respect
thereto) and material equipment included in the Purchased Assets are in good
repair and operating condition, subject only to ordinary wear and tear and
casualty loss, and are adequate and suitable for the purposes for which they are
presently being used or held for use. To the Knowledge of the Seller, there are
no facts or conditions affecting any material Purchased Assets which would
reasonably be expected, individually or in the aggregate, to interfere with the
current use, occupancy or operation of such Purchased Assets.

 

 

 



 22 

 

 

(h)The Seller has conducted the Business only through the Seller and not through
any other divisions or any direct or indirect subsidiary or Affiliate of the
Seller and no part of the Business is operated by the Seller through any entity
other than the Seller.

 

3.7Contracts.

 

(a)Schedule 3.7(a) of the Disclosure Letter sets forth all of the following
Contracts to which the Seller or the Business is party only if such Contracts
involve the Business or by which any of its assets or properties are bound, but
only to the extent such Contract is an Assumed Contract:

 

(i)any single Contract providing for an expenditure by the Seller in an amount
in excess of $10,000 or Contracts with the same or affiliated vendor(s)
providing for an expenditure by the Seller in an amount in excess of $25,000, in
the aggregate, for the same, or a related product or service;

 

(ii)any Contract with any customer of the Business which has not yet been
completed by the Seller (each, a “Customer Contract”);

 

(iii)any Contract relating to Indebtedness or which creates any Encumbrance on
any Purchased Asset to secure Indebtedness;

 

(iv)any Contract or series of related Contracts, including any option agreement,
relating to the acquisition or disposition of any business or material real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(v)any Contract that (x) limits the freedom of the Seller or its Affiliates or
the Business to compete in any line of business or with any Person or in any
area or which would so limit the freedom of the Buyer or its Affiliates or the
Business or the Purchased Assets after Closing or (y) contains exclusivity
obligations or restrictions binding on the Seller or its Affiliates or the
Business or that would be binding the Buyer or its Affiliates or the Business or
the Purchased Assets after Closing;

 

(vi)any Contract (including any “take-or-pay” or keepwell Contract) under which
(x) any Person has directly or indirectly guaranteed any Liabilities of the
Seller or (y) the Seller has directly or indirectly guaranteed Liabilities of
any other Person (in each case other than endorsements for the purpose of
collection in the Ordinary Course of Business); and

 

(vii)any other Contract that is (x) not made in the Ordinary Course of Business
or (y) material to the Business or the Purchased Assets or the Assumed
Liabilities, taken as a whole.

 

 

 



 23 

 

 

(b)Each of the Contracts described in Section 3.7(a) and each other Contract
described in Sections 3.6 (Real Property; Assets), 3.10 (Intellectual Property
Rights), 3.12 (Employees, Labor Matters, etc.), 3.13 (Employee Benefit Plans and
Related Matters; ERISA), 3.15 (Insurance), 3.16 (Customers and Suppliers) and
3.17 (Affiliate Transactions; Guaranties, etc.) (collectively, the “Material
Contracts”) is a valid, binding and enforceable obligation of the Seller, and is
in full force and effect. Except as set forth on Schedule 3.7(b) of the
Disclosure Letter, neither the Seller, nor to the Knowledge of the Seller, any
other party thereto, is in default or breach in any material respect under the
terms of, or has provided any notice of any intention to terminate or modify in
any material respect, any Material Contract, and, to the Knowledge of the
Seller, no event or circumstance has occurred that, with notice or lapse of time
or both, would constitute any event of default thereunder or would result in a
termination or material modification thereof. Complete copies of (i) each
Material Contract (including all modifications and amendments thereto and
waivers thereunder) and (ii) all form Contracts used in and material to the
Business have been made available to the Buyer.

 

(c)The execution, delivery and performance by the Seller of this Agreement, and
the consummation of the transactions contemplated hereby, do not and will not
conflict with, contravene, result in a violation or breach of (with or without
the giving of notice or the lapse of time or both), give rise to a right or
claim of termination, modification or vesting, or result in the creation of any
Encumbrance upon any of the Purchased Assets under any Contract or other
agreement or instrument to which the Seller or any Affiliate thereof is a party
or by which the Seller or any Affiliate or any of their respective properties or
assets may be bound or affected.

 

3.8Licenses and Permits.

 

Schedule 3.8 of the Disclosure Letter correctly describes each license,
franchise, permit, certificate, ISO accreditation, approval or other similar
authorization affecting, or relating in any way to, the Purchased Assets or the
Business (the “Permits”) together with the name of the entity issuing such
Permit, except for such Permits the failure of which to hold would not be,
individually or in the aggregate, materially adverse to the Business, taken as a
whole, or materially impair the ability of the Seller to consummate the
transactions contemplated hereby or the ability of the Buyer to conduct the
Business following the Closing. Each of the Permits is valid and in full force
and effect, the Seller is not in default under, and no condition exists that
with notice or lapse of time or both would constitute a default under, such
Permits and none of such Permits will be terminated or impaired or become
terminable, in whole or in part, as a result of the transactions contemplated
hereby.

 

3.9Compliance with Laws; Certain Business Practices.

 

(a)Except as set forth on Schedule 3.9(a) of the Disclosure Letter, with respect
to the Business, the Seller is and has been in compliance in all material
respects with, and to the Knowledge of the Seller is not under investigation
with respect to and has not been threatened to be charged with or given notice
of, any material violation of any Law applicable to the Business or the
Purchased Assets.

 

 

 



 24 

 

 

(b)Neither the Seller, nor any officer, employee or agent of the Seller, or any
other Person acting on its behalf, has, directly or indirectly, within the past
five (5) years given or agreed to give any gift or similar benefit to any
customer, supplier, governmental employee or other person who is or may be in a
position to help or hinder the Business (or assist the Seller in connection with
any actual or proposed transaction relating to the Business) (i) which subjected
or might have subjected the Seller to any damage or penalty in any civil,
criminal or governmental litigation or proceeding, (ii) which if not given,
might have had a Material Adverse Effect, (iii) which if not continued in the
future, might have a Material Adverse Effect or subject the Seller to suit or
penalty in any private or governmental litigation or proceeding, (iv) for any of
the purposes described in Section 162(c) of the Code or (v) for the purposes of
establishing or maintaining any concealed fund or concealed bank account.

 

3.10Intellectual Property Rights.

 

(a)Schedule 3.10(a) of the Disclosure Letter lists all of the Owned Intellectual
Property owned by Seller only as it relates to the Business (x) that is the
subject of an application for registration or a registration with a Governmental
Authority and (y) that are material unregistered trademarks used in connection
with the Business. The Seller is the exclusive owner of the Owned Intellectual
Property, free and clear of any Encumbrances other than Permitted Encumbrances.
Such Owned Intellectual Property together with the Intellectual Property Rights
used by the Seller pursuant to the agreements set forth in Schedule 3.10(a) of
the Disclosure Letter (the “Other Intellectual Property”) constitutes all of the
material Intellectual Property Rights used or held for use by the Seller in
conducting the Business. Immediately after the Closing, the Buyer will own all
of the Owned Intellectual Property and will have a right to use all of the Other
Intellectual Property, free from any Encumbrances (other than Permitted
Encumbrances) and on the same terms and conditions as in effect prior to the
Closing.

 

(b)Schedule 3.10(b) of the Disclosure Letter sets forth all Contracts to which
the Seller is a party or is otherwise bound that relate to Intellectual Property
Rights used or held for use in the Business, including: (i) licenses of
Intellectual Property Rights to the Seller by any other Person; (ii) licenses of
Intellectual Property Rights to any other Person by the Seller; (iii) Contracts
otherwise granting or restricting the right to use any Intellectual Property
Rights; and (iv) Contracts transferring, assigning, indemnifying with respect to
or otherwise relating to Intellectual Property Rights, in each case to the
extent material to the Business.

 

(c)The conduct of the Business and the use of the Owned Intellectual Property by
the Business does not infringe, misappropriate, violate or otherwise conflict
with or harm the rights of any Person in respect of any Intellectual Property
Rights of such Person, and there have been no actions or proceedings that have
been instituted or are pending or threatened alleging any such infringement,
misappropriation, violation, conflict or harm. Except as set out in Schedule 3.5
(Litigation) of the Disclosure Letter, no actions or proceedings have been
instituted or are pending or threatened alleging any such infringement,
misappropriation, violation, conflict or harm of the Owned Intellectual
Property. To the Knowledge of the Seller, none of the Owned Intellectual
Property of the Business is being infringed, misappropriated, violated or
otherwise used or being made available for use by any Person without a license
or permission from the Seller. The Seller, nor, to the Knowledge of the Seller,
any of the other relevant parties thereto, is in material breach of or default
under any Contract set out in Schedule 3.10(b) of the Disclosure Letter.

 

 

 



 25 

 

 

(d)Except as set forth in Schedule 3.10(d) of the Disclosure Letter, for all of
the Owned Intellectual Property set forth in Schedule 3.10(a) of the Disclosure
Letter, the Seller has taken all actions reasonably necessary to make or
maintain in full force and effect all necessary filings, registrations and
issuances in respect thereof necessary to maintain the Seller’s ownership rights
in such Owned Intellectual Property, and to the Knowledge of the Seller, any
such filings, registrations and issuances are valid and enforceable. The Seller
has taken all actions reasonably necessary to maintain the secrecy of all
confidential Owned Intellectual Property, including Know-How and proprietary
software, used in the Business (other than making disclosures of the
aforementioned to an Employee or a Person who has entered into a valid and
enforceable agreement regarding their receipt of confidential Owned Intellectual
Property). To the Knowledge of the Seller, the Seller is not using or enforcing
any of the Seller’s rights in material Owned Intellectual Property in a manner
that would reasonably be expected to result in the cancellation, invalidity or
unenforceability of such Owned Intellectual Property.

 

(e)The Purchased Assets that are information and communication technologies
(including hardware, software and internal networks) (together, the “IT
Systems”) are sufficient for the conduct of the Business and do not contain any
clock, timer, counter, computer virus, worm, software lock, drop dead device,
Trojan horse routine, trap door, time bomb, or any other codes, designs,
routines or instructions that may be used to access, modify, replicate, distort,
delete, damage or disable any hardware, software or other computer systems or
networks, including the IT Systems. To the Knowledge of the Seller, the IT
Systems have not failed to any material extent and the data which they process
has not been corrupted, breached or lost.

 

3.11Environmental.

 

(a)(i) The Seller, with respect to its ownership or operation of the Purchased
Assets, is and, since January 1, 2016, has been in compliance in all material
respects with all Environmental Laws applicable to it in the conduct of the
Business and possesses all Environmental Permits required for the Purchased
Assets and the operation of the Business as presently conducted, and (ii) all
past violations of Environmental Laws by the Seller with respect to its
ownership or operation of any of the Purchased Assets, if any, have been
resolved without any ongoing obligations, except, in each of clauses (i) and
(ii), as, individually or in the aggregate, would not reasonably be expected to
result in material Environmental Liabilities.

 

 

 



 26 

 

 

(b)There are no material Environmental Claims pending and, to the Seller’s
Knowledge, no material Environmental Claims have been threatened, against the
Seller with respect to its ownership or operation of the Business or the
Purchased Assets.

 

(c)During the Seller’s ownership or operation of the Business, there has been no
Release of Hazardous Materials in violation of Environmental Law or requiring
Remedial Action under Environmental Law at the Facilities.

 

(d)The Seller has provided to the Buyer all environmental site assessments,
audits, investigations and studies in the possession, custody or control of the
Seller relating to the Facilities, Purchased Assets or the Business.

 

3.12Employees, Labor Matters, etc..

 

(a)Schedule 3.12(a) of the Disclosure Letter sets forth a complete and accurate
list of the Employees and individual independent contractors of the Business,
their name, title or position (including whether full-time or part-time), date
of hire, current annual base salary or hourly wages, commission, bonus
entitlement or other incentive-based compensation and whether they are subject
to an employment agreement or offer letter.

 

(b)The Business is not and has not ever been a party to or bound by any
collective bargaining agreement, no union organizing activity involving the
Employees is pending or threatened, and there are no labor unions or other
organizations or groups representing, purporting to represent or attempting to
represent any individuals who are Employee. Since January 1, 2016, there has not
occurred or, to the Knowledge of the Seller, been threatened, any strike,
slowdown, picketing, work stoppage, lockout, concerted refusal to work overtime
or other job action with respect to or relating to the Business. There are no
employment or labor disputes currently subject to any grievance procedure,
arbitration or litigation or, to the Knowledge of the Seller, threatened with
respect to or relating to the Business nor does the Seller have Knowledge of
grounds for any such actions.

 

(c)The Seller is, and has been since January 1, 2016, in compliance in all
material respects with all applicable Laws relating to employment and labor,
including, all such Laws relating to classification, wages, hours, overtime
compensation, the Fair Labor Standards Act, the federal Worker Adjustment and
Retraining Notification Act and any similar state or local “mass layoff’ or
“plant closing” law (collectively, the “WARN Act”), civil rights,
discrimination, harassment, retaliation, immigration, health and safety,
workers’ compensation, leaves of absence, disability rights or benefits, equal
opportunity, labor relations, the collection and payment of withholding and
employment Taxes, and unemployment insurance (collectively, “Labor Laws”).
Except as set forth on Schedule 3.12(c) of the Disclosure Letter, there has been
no “mass layoff” or “plant closing” under the WARN Act with respect to the
Business within the six-month period immediately preceding the Closing.

 

 

 



 27 

 

 

(d)Since January 1, 2016, the Business has not received notice of: (i) any
unfair labor practice charge or complaint against the Business pending before
the National Labor Relations Board or any other Governmental Authority; (ii) any
charge or complaint against the Business pending before the Equal Employment
Opportunity Commission or any other Governmental Authority responsible for the
prevention of unlawful employment practices; or (iii) any complaint or lawsuit
against the Business alleging employment discrimination or violations of
occupational safety and health requirements pending before a court of competent
jurisdiction.

 

(e)No individual who has performed services for the Business has been improperly
excluded from participation in any Seller Benefit Plan since January 1, 2016 and
Seller has no Liability with respect to the misclassification since January 1,
2016 of any person as an independent contractor rather than as an employee, or
as exempt rather than as non-exempt.

 

(f)All compensation, including wages, commissions and bonuses payable to
Employees or independent contracts of the Business for services performed on or
prior to the date hereof have been paid in full or properly accrued by the
Seller.

 

3.13Employee Benefit Plans and Related Matters; ERISA.

 

(a)Schedule 3.13(a) of the Disclosure Letter lists all Seller Benefit Plans
applicable to the Business. With respect to each such Seller Benefit Plan, the
Seller has provided or made available to the Buyer, to the extent applicable,
current, accurate and complete copies of (i) all plan documents and all
amendments thereto, (ii) a summary of the material terms of each Seller Benefit
Plan that has not been reduced to writing, (iii) the summary plan description
for each Seller Benefit Plan and any material modifications, (iv) the most
recent Form 5500 and all schedules thereto, as applicable, (v) in the case of
any Seller Benefit Plan that is intended to be qualified under Section 401(a) of
the Code, a copy of the most recent determination, opinion or advisory letter
from the IRS, (vi) where applicable, copies of any trust agreements or other
funding arrangements, custodial agreements, insurance contracts, administration
agreements, and investment management or investment advisory agreements, and any
amendments thereto, (vii) all material correspondence to or from any
Governmental Authority in the last three years relating to any Seller Benefit
Plan, (viii) all non-discrimination testing results for the most recent plan
year, and (ix) the most recent actuarial valuation and financial report related
to any Seller Benefit Plan.

 

(b)Each Seller Benefit Plan has been established, maintained and administered in
all material respects in accordance with the terms of such plan and the
provisions of any and all Laws, including, ERISA and the Code. No Seller Benefit
Plan could reasonably be expected to be subject to an excise Tax as a result of
Section 409A of the Code.

 

(c)All contributions and premiums required to have been paid (whether by the
Seller or any of its ERISA Affiliates or by any participant, as a reduction to
salary or otherwise) to any Seller Benefit Plan under the terms of any such plan
or its related trust, insurance contract or other funding arrangement, or
pursuant to any applicable Law (including ERISA and the Code), have been paid by
the due date thereof (including any valid extension) or have been corrected
without continuing Liability, and all contributions for any periods ending on or
before the Closing Date that are not yet due will have been paid or accrued on
or prior to the Closing Date.

 

 

 



 28 

 

 

(d)Each Seller Benefit Plan intended to be qualified under Section 401(a) of the
Code is so qualified, and the trust (if any) forming a part thereof intended to
be exempt from federal income taxation under Section 501 of the Code is so
exempt, and nothing has occurred with respect to the operation of such Seller
Benefit Plan that has caused or would reasonably be expected to cause the loss
of such qualification or exemption.

 

(e)No Seller Benefit Plan is, and neither the Seller nor any of its ERISA
Affiliates has in the past six years contributed or been obligated to contribute
to, or otherwise had any Liability with respect to, any “employee pension
benefit plan” (as defined in Section 3(2) of ERISA) subject to Title IV of
ERISA, Section 412 of the Code or Section 312 of ERISA, including a
“multiemployer plan” (as defined in Section 3(37) of ERISA). No Seller Benefit
Plan is a “multiple employer welfare arrangement” (as defined in Section 3(40)
of ERISA) or a “multiple employer plan” (as defined in Section 4063 or 4064 of
ERISA).

 

(f)No Seller Benefit Plan provides for, and the Seller has no Liability in
respect of, post-retirement medical or life insurance or other welfare benefits
for retired, former or current employees of the Seller except as required to
avoid excise Tax under Section 4980B of the Code and at the sole expense of the
employee.

 

(g)There are no actions, proceedings, audits, inquiries, claims (other than
routine benefit claims) or suits pending or, to the Seller’s Knowledge,
threatened in writing by, on behalf of or against any of the Seller Benefit
Plans or any trusts related thereto, nor does Seller have Knowledge of facts
that could form the basis for any of the foregoing. None of the Seller Benefit
Plans is under audit or examination (nor has notice been received of a potential
audit or examination) by the IRS, the Department of Labor or any other
Governmental Authority.

 

(h)Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will, either alone or in combination with
any other event, (i) result in any payment becoming due to any current or former
employee, director or individual independent contractor, or satisfy any
prerequisite (whether exclusive or non-exclusive) to any payment or benefit to
any such Person, (ii) increase any benefits under any Seller Benefit Plan, (iii)
result in the acceleration of the time of payment, vesting or funding of any
such benefits or (iv) create any limitation or restriction on the right of the
Seller or any of its ERISA Affiliates to merge, amend or terminate any Seller
Benefit Plan.

 

(i)Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will, either alone or in combination with
any other event, give rise to any payments or benefits that would be
nondeductible by the payor under Section 280G of the Code or subject to
additional Tax to the recipient under Section 4999 of the Code.

 

 

 



 29 

 

 

3.14Taxes.

 

(a)The Seller has, in respect of the Purchased Assets, timely filed all Tax
Returns which are required to be filed. All such Tax Returns are complete and
accurate and disclose all Taxes required to be paid in respect of the Purchased
Assets in all material respects. The Seller has, in respect of the Purchased
Assets, paid all Taxes which are owed (whether or not shown or required to be
shown on any such Tax Return). In respect of the Purchased Assets, no claim has
ever been made by an authority in a jurisdiction where the Seller does not file
Tax Returns that the Seller is, or may be, subject to taxation by that
jurisdiction.

 

(b)With respect to the Purchased Assets, the Seller has complied in all material
respects with all laws relating to withholding and collection of Taxes,
including all applicable information reporting requirements.

 

(c)The Seller has withheld and paid all Taxes required to have been withheld and
paid in connection with any amounts paid or owing to any employee or independent
contractor, and all Forms W-2 and 1099 required with respect thereto have been
properly completed and timely filed.

 

(d)There are no Encumbrances for Taxes upon any of the Purchased Assets (other
than Permitted Encumbrances).

 

(e)No audit or administrative or judicial Tax proceeding is pending, or to the
Knowledge of the Seller, is being threatened with respect to the Purchased
Assets. There is no material dispute or claim concerning any Tax liability with
respect to the Purchased Assets.

 

(f)The Business has not waived any statute of limitations in respect of Taxes
relating to the Purchased Assets or agreed to any extension of time with respect
to a Tax assessment or deficiency relating to the Purchased Assets.

 

(g)The Business has not been a party to any “listed transaction” with respect to
the Purchased Assets as defined in Section 6707A(c)(2) of the Code and Treasury
Regulations Section 1.6011-4(b)(2).

 

(h)The Seller is not a party to any Tax allocation or sharing agreement.

 

(i)With respect to the Purchased Assets, none of the Seller or officer (or
employee responsible for Tax matters) of the Seller expects any authority to
assess any additional taxes for any period for which Tax Returns have been
filed.

 

3.15Insurance.

 

Schedule 3.15 of the Disclosure Letter lists, and the Seller has furnished to
the Buyer complete copies of, all insurance policies (including fidelity bonds
and other similar instruments) relating to the Purchased Assets, the Business or
the Transferred Employees. With respect to the Business, there is no claim
pending under any of such policies as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or in respect of which
such underwriters have reserved its rights. All premiums payable under such
policies have been timely paid, and the Seller has otherwise complied fully with
the terms and conditions of such policies. Such policies (or other policies
providing substantially similar insurance coverage) have been in effect
continuously since January 1, 2015 and remain in full force and effect. Such
policies are of the type and in amounts customarily carried by Persons
conducting businesses similar to the Business. To the Knowledge of the Seller,
there has been no threatened termination of, premium increase with respect to,
or alteration of coverage under, any of such policies.

 

 

 



 30 

 

 

3.16Customers and Suppliers.

 

(a)Schedule 3.16(a) of the Disclosure Letter lists all of (a) the names and
addresses of each customer that ordered products or services related to the
Business from the Seller with an aggregate purchase price of $50,000 or more
during the twelve (12) month period ended April 30, 2020 (each, a “Significant
Customer”) and (b) the amount of revenue generated by each such Significant
Customer during such period. Except as set forth on Schedule 3.16(a), to the
Knowledge of the Seller, no Significant Customer (i) has ceased, or will cease,
to use the products or services related to the Business of the Seller, (ii) has
materially reduced or will materially reduce, the use of products or services
related to the Business of the Seller, (iii) has sought to reduce the price it
will pay for products or services related to the Business of the Seller,
including in each case as a result of this Agreement or the transactions
contemplated hereby and thereby.

 

(b)Schedule 3.16(b) of the Disclosure Letter lists all of (a) the names and
addresses of the five (5) largest suppliers or subcontractors (including any
Affiliates) of the Business based on the aggregate purchase price paid to such
suppliers (on an individual or aggregate basis) during the twelve (12) month
period ended April 30, 2020 (each, a “Significant Supplier”) and (b) the amount
of purchases by the Seller from each such Significant Supplier during such
periods. To the Knowledge of the Seller, (i) there has been no material adverse
change in the price of such raw materials, supplies or other products or
services or (ii) each Significant Supplier will continue to sell raw materials,
supplies and other products and services to the Business on and at all times
after the Closing Date on terms and conditions similar to those used in its
current sales to the Seller, subject to general and customary price increases,
including in each case as a result of this Agreement or the transactions
contemplated hereby and thereby.

 

3.17Affiliate Transactions; Guaranties, etc..

 

(a)Schedule 3.17(a) of the Disclosure Letter lists all Contracts and other
commitments or transactions to or by which the Seller, on the one hand, and any
of its Affiliates, on the other hand, are or have been a party or otherwise
bound or affected that relate to the Purchased Assets, the Assumed Liabilities
or the Business (each, an “Affiliate Transaction”). Each such Affiliate
Transaction was on terms and conditions as favorable to the Seller as would have
been obtainable by it at the time in a comparable arm’s-length transaction with
a Person other than Seller or any of its Affiliates. Other than as set forth on
Schedule 3.17(a), neither the Seller, nor any family member, relative or
Affiliate of the Seller, (i) owns, directly or indirectly, any interest in (x)
any asset or other property used in or held for use in the Business or (y) any
Person that is a supplier, customer or competitor of the Business, (ii) serves
as an officer, director or employee of any Person that is a supplier, customer
or competitor of the Business or (iii) is a debtor or creditor of the Business.
For purposes of clarity, the Business is a business unit of the Seller. The
Business does testing for the Seller. Such business and any financial
transaction associated with internal testing is consolidated in the consolidated
financial statements of the Seller. Schedule 3.17(a) of the Disclosure Letter
lists any employees of the Business who are officers of the Seller.

 

 

 



 31 

 

 

(b)None of the Liabilities of the Business or of the Seller incurred in
connection with the Business is guaranteed by or subject to a similar contingent
obligation of any other Person. The Seller has not guaranteed or become subject
to a similar contingent obligation in respect of the Liabilities of any other
Person. There are no outstanding letters of credit, surety bonds or similar
instruments of the Seller or any of its Affiliates in connection with the
Business or the Purchased Assets.

 

3.18Brokers, Finders.

 

No finder, broker, agent, or other intermediary acting on behalf of the Seller
is entitled to any commission, fee, or other compensation in connection with the
negotiation or consummation of this Agreement or the transactions contemplated
hereby.

 

3.19Disclosure.

 

This Agreement (including the information contained in the Disclosure Letter)
and each agreement, certificate or other instrument furnished in connection with
the closing of the transactions contemplated by this Agreement by or on behalf
of the Seller to the Buyer or their representatives in connection herewith or
pursuant hereto, do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated herein or therein or necessary to
make the statements contained herein or therein in light of the circumstances
under which they were made, not misleading. The Seller does not know of any fact
that has not been disclosed to the Buyer (other than matters of a general
economic nature that do not affect the Business uniquely) that would reasonably
be expected to be materially adverse to the Business or the Purchased Assets
taken as a whole.

 



3.20 Assets Purchased.

 

Except as set forth in this Agreement, the Seller makes no representations or
warranties with respect to the Purchased Assets or the Business.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 32 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer hereby makes the following representations and warranties to the
Seller:

 

4.1Existence and Power.

 

The Buyer is duly organized, validly existing and in good standing under the
Laws of the State of Delaware. The Buyer has corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.

 

4.2Authorization; Valid and Enforceable Agreement.

 

(a)The execution, delivery and performance by the Buyer of this Agreement and
the consummation of the transactions contemplated hereby has been duly
authorized by all necessary corporate action on behalf of the Buyer.

 

(b)This Agreement has been duly executed and delivered by the Buyer and
(assuming the due authorization, execution and delivery by the Seller) this
Agreement constitutes, when so executed and delivered, the legal, valid and
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms.

 

(c)The execution, delivery and performance by the Buyer of this Agreement, and
the consummation of the transactions contemplated hereby, do not and will not
conflict with, contravene, result in a violation or breach of (with or without
the giving of notice or the lapse of time or both), or give rise to a right or
claim of termination, modification or vesting, under (i) any Law applicable to
Buyer or (ii) the certificate of incorporation or by-laws or other
organizational documents of the Buyer.

 

4.3Litigation.

 

There are no actions, suits, proceedings, Orders or investigations pending or,
to the Buyer’s knowledge, threatened against the Buyer or its Affiliates, at law
or in equity, or injunctions, decrees or unsatisfied judgments outstanding
against or related to the Buyer, in each case, which, individually or in the
aggregate, would reasonably be expected to prevent, materially delay or impair
the ability of the Buyer to timely consummate the transactions contemplated
hereby, if resolved in a manner adverse to the Buyer.

 

4.4Brokers, Finders.

 

No finder, broker, agent, or other intermediary acting on behalf of the Buyer is
entitled to a commission, fee, or other compensation in connection with the
negotiation or consummation of this Agreement or any of the transactions
contemplated hereby.

 

4.5Disclosures.

 

Buyer has had unrestricted access to the information posted by Seller in the due
diligence data room. At no time was Buyer presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general or public advertising or solicitation. Buyer acknowledges
that the Seller and the Business make no representations or warranties with
respect to any estimates, projections, forecasts or other forward-looking
statements contained in documents, books, records and other information provided
to Buyer, or the reasonableness of the assumptions underlying such.

 

 

 



 33 

 

 

ARTICLE 5

COVENANTS

5.1Books and Records.

 

(a)From and after the Closing, the Buyer shall provide the Seller, its
Affiliates and their respective representatives with reasonable access (on-site
or otherwise, at the Buyer’s discretion), during normal business hours, to
records and the Transferred Employees arising from, relating to or in connection
with any action, event, condition or occurrence during the period prior to the
Closing for any reasonable purpose, including: (a) the preparation, submission,
amendment or prosecution of Tax Returns and other filings with, or applications
or submissions to, any Governmental Authority; (b) the prosecution or defense of
any action, cause of action, claim, Order, investigation or other proceeding by
or against any Person before any Governmental Authority (including the
promulgation of, and response to, information and discovery requests), subject
to Section 5.2 hereof; (c) as may be required under applicable Law; and (d) the
compliance with, and the enforcement of, the Parties’ respective rights and
obligations under this Agreement; subject, in each case, to such procedures as
the Buyer shall determine, acting reasonably. The Buyer shall not, for a period
of three (3) years following the Closing or such longer period as retention
thereof is required by applicable Law, destroy, alter or otherwise dispose of
(or allow the destruction, alteration or disposal of) any of the records
contemplated to be transferred under this Agreement without first notifying the
Seller pursuant to the terms and conditions of this Agreement and offering to
surrender such records to the Seller or its Affiliates.

 

(b)The Seller shall, and shall cause its Affiliates to, retain all books and
records relating to the Excluded Assets and Excluded Liabilities in accordance
with the Seller’s record retention policies as in effect on the date hereof. The
Seller shall not, for a period of three (3) years following the Closing or such
longer period as retention thereof is required by applicable Law, destroy, alter
or otherwise dispose of (or allow the destruction, alteration or disposal of)
any of the records contemplated to be retained under this Agreement without
first notifying the Buyer pursuant to the terms and conditions of this Agreement
and offering to surrender such records to the Buyer or its Affiliates.

 

5.2Confidentiality; Announcements.

 

(a)The Seller acknowledges and agrees that the obligations of confidentiality
and non-disclosure of the Transferred Employees to the Seller, if any, and
solely to the extent relating to disclosure to the Buyer or its Affiliates,
shall terminate and be of no further force and effect from and after the Closing
and the Seller hereby irrevocably waives compliance with such obligations.

 

 

 



 34 

 

 

(b)From and after the Closing, (i) the Seller shall, and shall cause its
Affiliates and representatives to, hold in confidence any and all confidential
information, data, documents and other information arising from or relating to
the Purchased Assets, the Business and the Assumed Liabilities and (ii) the
Parties shall, and shall cause their respective Affiliates and representatives
to, hold in confidence all the terms and conditions of this Agreement and
transactions contemplated hereunder. For the avoidance of doubt, the Parties
acknowledge and agree that the (x) Buyer and its Affiliates may disclose general
information about the subject matter of this Agreement and the Business, in
connection with the Buyer’s and its Affiliates’ fundraising, marketing,
informational or reporting activities; and (y) the Seller may disclose such
information, including this Agreement, to its public accountants and to the
extent as may be required by applicable Law as interpreted by the Seller’s
management, lawyers and public accountants.

 

(c)None of the Seller, the Buyer nor any of their respective Affiliates shall
issue or cause the publication of any press release or other public announcement
with respect to this Agreement or the transactions contemplated hereby without
prior consultation with the Buyer and the Seller, except as may be required by
applicable Law. Notwithstanding the foregoing, (i) the Seller shall use
reasonable efforts to redact any information regarding the valuation multiple or
any information regarding the Buyer, its Affiliates, or the investors, partners
or shareholders thereof, other than the name of the Buyer; and (ii) if desired
by the Parties, the Buyer and the Seller shall cooperate to issue a joint press
release on the Closing Date, which press release shall be mutually acceptable to
the Buyer and the Seller.

 

5.3Tax Matters.

 

All transfer, documentary, sales, use, stamp, registration and other such Taxes
and all conveyance fees, recording charges and other fees and charges (including
any penalties and interest), if any, incurred in connection with the
transactions contemplated hereby shall be borne 50% by the Buyer and 50% by the
Seller. The Seller and the Buyer shall cooperate in timely making (and provide
each other upon request) all filings, returns, reports, and forms as may be
required to comply with the provisions of such Tax Laws. The Buyer shall be
entitled to provide the Seller with any tax exemption certificate that may
result in a reduction of the Taxes described in this Section 5.3.

 

5.4Further Assurances; Cooperation.

 

On or after the Closing Date, the Parties shall, on request, cooperate with one
another by furnishing any additional information, executing and delivering any
additional documents and instruments, including contract assignments, and doing
any and all such other things as may be reasonably required by the Parties or
their representatives to consummate or otherwise implement the transactions
contemplated hereby. In connection with the Assumed Liabilities and Excluded
Liabilities, each of the Parties hereto shall, and shall cause their Affiliates
and representatives to, aid, cooperate with and assist each other Party in their
defense of such Assumed Liabilities or Excluded Liabilities, by, among other
things, providing such other Party with access to pertinent books and records in
accordance with Section 5.1.

 

 

 



 35 

 

 

5.5Non-Competition; Non-Solicitation.

 

(a)For a period of five (5) years commencing on the Closing Date (the
“Restricted Period”), the Seller shall not (either directly, or indirectly by
causing, inducing or encouraging any of its Affiliates to) (i) engage in or
assist others in engaging in a Competing Business in the United States of
America (the “Restricted Territory”); (ii) have an interest in any Person that
engages directly or indirectly in a Competing Business in the Restricted
Territory in any capacity, including as a partner, shareholder, member,
employee, principal, agent, trustee or consultant; or (iii) cause, induce or
encourage any material actual or prospective client, customer, supplier or
licensor of the Business (including any existing or former client or customer of
the Seller and any Person that becomes a client or customer of the Business
after the Closing), or any other Person who has a material business relationship
with the Business, to terminate or modify any such actual or prospective
relationship. Notwithstanding the foregoing, the Seller may own, directly or
indirectly, solely as an investment, securities of any Person traded on any
national securities exchange if the Seller is not a controlling Person of, or a
member of a group which controls, such Person and does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
Person.

 

(b)During the Restricted Period, the Seller shall not (either directly, or
indirectly by causing, inducing or encouraging any of their respective
Affiliates to) hire or solicit any person who is offered employment by Buyer
pursuant to Section 5.5(d) or is or was employed in the Business during the
Restricted Period, or encourage any such employee to leave such employment or
hire any such employee who has left such employment, except pursuant to a
general solicitation which is not directed specifically to any such employees;
provided, that nothing in this Section 5.5(b) shall prevent the Seller or any of
its Affiliates from hiring (i) any employee whose employment has been terminated
by the Buyer or (ii) after one (1) year from the date of termination of
employment, any employee whose employment has been terminated by the employee.

 

(c)The Seller acknowledges that a breach or threatened breach of this Section
5.5 would give rise to irreparable harm to the Buyer, for which monetary damages
would not be an adequate remedy, and hereby agrees that in the event of a breach
or a threatened breach by the Seller of any such obligations, the Buyer shall,
in addition to any and all other rights and remedies that may be available to it
in respect of such breach, be entitled to seek equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).

 

(d)The Seller acknowledges that the restrictions contained in this Section 5.5
are reasonable and necessary to protect the legitimate interests of the Buyer
and constitute a material inducement to the Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 5.5 should ever be adjudicated to
exceed the time, geographic, product or service or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
5.5 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

 

 



 36 

 

 

(e)During the Restricted Period, the Seller will not on the Seller’s own behalf,
or on behalf of or in connection with any other Person, directly or indirectly,
in any capacity, interfere or attempt to interfere with the Business or persuade
or attempt to persuade any actual or prospective client, customer, supplier,
licensor, employee, tenant, landlord or supplier of the Business to discontinue
or alter such Person’s relationship with the Business.

 

(f)From and after the date hereof, the Seller undertakes not to make any
disparaging, critical or defamatory statements, written or oral, or cause or
encourage others to make any such statements, concerning the Business, the
Buyer, or any of its Affiliates, officers, directors, partners, limited
partners, employees or agents (the “Protected Parties”). Without limiting the
generality of the foregoing, the Seller undertakes, and will cause its
Affiliates to undertake, not to take any action which could reasonably be
expected to (i) adversely affect the reputation or public image of the Protected
Parties; or (ii) in any way impede or interfere with the business relationships
of the Protected Parties, provided however that any such communication made by
the Seller to its lawyers or in mediation, arbitration or any other dispute
resolution proceeding, including a proceeding in any court of law, in connection
with the enforcement of rights under this Agreement or under any other agreement
between the Seller or its Affiliates and the Buyer or any of its Affiliates will
be deemed not to violate the Seller’s obligations hereunder.

 

5.6Employees and Employee Benefits.

 

(a)Subject to and with effectiveness upon the Closing, the Buyer shall offer
employment to such Employees on such terms and conditions as presented to the
respective Employees at the time of Buyer’s offer and the Seller shall provide
the Buyer with access to the Facilities, personnel records, employee data and
other information as may be reasonably required to make such offers of
employment. Nothing herein shall be deemed to affect or to limit in any way the
management of the Business after the Closing with respect to any Transferred
Employee, including the Buyer’s ability to modify compensation, terminate
employment (for any reason), or to create any claims or causes of action of any
kind or nature against the Buyer or its Affiliates, at any time after Closing
with respect to any Transferred Employee.

 

(b)The Seller has performed and discharged all requirements, if any, under the
WARN Act and under applicable Laws for the notification of its employees of any
“employment loss” within the meaning of the WARN Act or any “mass termination”
under applicable Law which occurred on or prior to the Closing Date.

 

 

 



 37 

 

 

(c)On or prior to the Closing Date, Seller will have paid all accrued salaries,
bonuses, commissions, wages, vacation pay and paid time off of the Employees,
directors or individual independent contractors of the Seller due to be paid
through and including the Closing Date.

 

(d)The Seller shall remain solely responsible, and the Buyer shall have no
obligations whatsoever for, any compensation or other amounts payable to any
current or former employee (including the Employees), officer, director,
independent contractor or consultant of the Seller, including hourly pay,
commission, bonus, salary, accrued vacation, fringe, sharing benefits or
severance pay for any period relating to the service with the Seller at any time
on or prior to 11:59 p.m. Pacific time on the Closing Date. The Seller shall
remain solely responsible for the satisfaction of all claims for medical,
dental, life insurance, workers’ compensation, health accident or disability
benefits brought by any Transferred Employees and their dependents or
beneficiaries, which claims incurred prior to 11:59 p.m. Pacific time on the
Closing Date. For purposes of this Agreement, (i) a claim for medical or dental
benefits will be deemed to have been incurred on the date of treatment, (ii) a
claim for prescription benefits will be deemed to have been incurred on the date
the prescription is filled, and (iii) a claim for life insurance, workers’
compensation, health accident or disability benefits will be deemed to have been
incurred upon the occurrence of the event giving rise thereto.

 

(e)Buyer may, at its option, elect to offer the Transferred Employees the
opportunity to participate in the Buyer’s employee benefits plans. Any Liability
associated with any breach of, or noncompliance with, the Seller Benefit Plans
shall be an Excluded Liability.

 

(f)The terms and conditions of this Section 5.5(d) are for the sole benefit of
the Seller and the Buyer and shall not confer any rights as a third-party
beneficiary. Nothing contained herein, express or implied shall be construed to
establish, amend or modify any Seller Benefit Plan or employee benefit plan of
the Buyer.

 

5.7Bulk Sales Laws.

 

The Parties hereby waive compliance with the provisions of any bulk sales, bulk
transfer or similar Laws of any jurisdiction that may otherwise be applicable
with respect to the sale of any or all of the Purchased Assets to the Buyer; it
being understood that any Liabilities arising out of the failure of the Seller
to comply with the requirements and provisions of any bulk sales, bulk transfer
or similar Laws of any jurisdiction which would not otherwise constitute Assumed
Liabilities shall be treated as Excluded Liabilities.

 

5.8Transition Services.

 

From and after the Closing, the Seller agrees that it shall provide, or cause
its Affiliates to provide the Buyer with all reasonable transition services in
order to (i) transfer the Purchased Assets to the Buyer, (ii) integrate the
Purchased Assets and the Business into the business of the Buyer, (iii) maintain
the operation of the Business in substantially the same manner as it is operated
on the Closing Date; and (iv) perform all other services reasonably requested by
the Buyer in connection with transitioning the Business to the Buyer. Any
documented and reasonable third party costs and expenses associated with the
transition services described in the foregoing sentence, and which are requested
by the Buyer shall be borne solely by the Buyer. In addition, it is recognized
by both Parties that there will be (i) outstanding payables due to the Seller
that may be misdirected to the Buyer; and (ii) payables with respect to the
Business that may in advertently be paid to the Seller instead of the Buyer.
Both Parties agrees to work with each other, at no cost, to promptly reconcile
accounts and forward to the other Party any misdirected payments received by a
Party which are due to the other Party.

 

 

 



 38 

 

 

5.9Receivables and Payables.

 

(a)From and after the Closing, if either the Buyer or any of its Affiliates
receives or collects any funds in connection with any account receivable, or
other right to receive payment from any Person to the extent relating to the
conduct of the Business, whether prior to or after the Closing, such party shall
remit such funds to the Seller by wire transfer of immediately available funds
as soon as reasonably practicable after its receipt thereof.

 

(b)From and after the Closing, if either the Buyer or any of its Affiliates
receives any invoice or notice in connection with any account payable, or other
obligation to make a payment to any Person to the extent relating to the conduct
of the Business, whether prior to or after the Closing, such party shall remit
such invoice or notice to the Seller in accordance with Section 7.1 as soon as
reasonably practicable after its receipt thereof, and Seller shall promptly pay
such amount pursuant to the invoice or notice (which in any event shall be an
Excluded Liability).

 

5.10Transfer of the Permits.

 

(a)Promptly following the Closing Date, the Seller shall take all necessary
steps to deliver, and shall execute and deliver, to the Buyer all documents
necessary to effect the assignment, transfer or conveyance to the Buyer of all
Permits related to the Business pursuant to Section 2.1(g), except for the FDA
Establishment Registration which Seller requires until September 30, 2020.
Without limiting the generality of the foregoing, the Seller shall on Closing
provide the Buyer with the CER Direct portal login information and credentials
of the Seller (including the username and password) in order for the Buyer to
update the registration information in connection with the FDA Establishment
Registration and to facilitate the assignment and transfer of the FDA
Establishment Registration from the Seller to the Buyer.

 

(b)Further and also without limiting the generality of Section 5.10(a), to the
extent that the Permits related to the Business, including the Business’ ISO
9001:2015 Accreditation, CER Certificate, FDA Establishment Registration, and
the City of Petaluma Business License (collectively, the “Critical Permits”),
may not be assigned to the Buyer, the Seller shall and does hereby grant to the
Buyer an irrevocable, royalty free, fully-paid up license to use the Permits
related to the Business, including the Critical Permits, in connection with the
Business after the Closing to the extent permitted by applicable Law. If the
Buyer is granted a license by the Seller to use the Permits related to the
Business pursuant to this Section 5.10(b), then the Seller covenants and agrees
to maintain such Permits in good standing and the Buyer covenants and agrees to
reimburse the Seller for all expenses reasonably incurred by it to maintain such
Permits in good standing. The license granted pursuant to this Section 5.10(b)
shall continue until the earlier of: (i) all of the Critical Permits having been
either assigned from the Seller to the Buyer or the Buyer having been able to
procure its own permit for the Business that is equivalent to such Critical
Permit; or (ii) the one (1) year anniversary of the Closing Date.

 

 

 



 39 

 

 

5.11Change of Name.

 

Within 60 days following the transfer of the Critical Permits from the Seller to
the Buyer pursuant to Section 5.10(a) or promptly following the Buyer being
granted a license to use the Critical Permits pursuant to Section 5.10(b), the
Seller shall take all necessary steps to deliver, and shall execute and deliver,
to the Buyer all documents necessary to terminate any and all fictitious or
d/b/a names registered by the Seller in any and all jurisdictions that relate to
the Business including all fictitious or d/b/a names registered by the Seller
which include the words “MicroMed” or “MicroMed Laboratories” (or any variation
or derivation thereof). If requested by the Buyer, on and after the Closing
Date, the Seller shall execute and deliver to the Buyer such other consents,
waivers, approvals and other documents as shall be reasonably necessary to
permit the Buyer or any designee to use Seller’s rights to the name “MicroMed
Laboratories” (and any variation or derivation thereof) as its corporate or
fictitious or d/b/a name in any jurisdiction, provided that the Seller shall not
be required to incur any out-of-pocket expenses in connection therewith.

 

ARTICLE 6

INDEMNIFICATION

 

6.1Survival of Representations and Warranties and Covenants.

 

All of the representations and warranties made by any Party in ARTICLE 3 or
ARTICLE 4 shall survive for the period of eighteen months immediately following
the Closing Date; provided, however, that the Fundamental Representations shall
survive indefinitely and the representations and warranties in Section 3.14
(Taxes) shall survive until ninety (90) days after the expiration of the
applicable statute of limitations to which such Taxes or Tax Return obligations
relate (as applicable, the “Survival Period”). No Person shall be liable for any
claim for indemnification under this ARTICLE 6 unless and until written notice
specifying in reasonable detail the nature of the claim or potential claim for
indemnification is delivered by the Person seeking indemnification to the Person
from whom indemnification is sought prior to the expiration of the applicable
Survival Period, in which case the representation, warranty, covenant or
agreement which is the subject of such claim shall survive, to the extent of
such claim only, until such time as such claim is resolved, whether or not the
amount of the Losses resulting from such breach has been finally determined at
the time the notice is given.

 

6.2Indemnification by Seller.

 

Subject to the limitations set forth in this ARTICLE 6, the Seller shall
indemnify, defend and hold harmless the Buyer and its Affiliates and their
respective directors, shareholders, officers, employees and representatives
against and in respect of any and all Losses arising or resulting from, directly
or indirectly:

 

 

 



 40 

 

 

(a)the nonfulfillment, nonperformance, breach or violation by the Seller or any
of its Affiliates of any agreement or covenant contained in this Agreement;

 

(b)any breach of, or inaccuracy in, any representation or warranty made by the
Seller in this Agreement or in any certificates delivered pursuant to this
Agreement;

 

(c)any Excluded Asset; or

 

(d)any Excluded Liability.

 

6.3Indemnification by the Buyer.

 

Subject to the limitations set forth in this ARTICLE 6, the Buyer shall
indemnify, defend and hold harmless the Seller and its Affiliates and their
respective representatives against and in respect of any and all Losses arising
or resulting from, directly or indirectly:

 

(a)the nonfulfillment, nonperformance, breach or violation by the Buyer of any
agreement or covenant contained in this Agreement;

 

(b)any breach of, or inaccuracy in, any representation or warranty made by the
Buyer in this Agreement or in any certificates delivered pursuant to this
Agreement;

 

(c)the ownership, use or possession of the Purchased Assets, or the conduct or
operation of the Business, in each case after the Closing; or

 

(d)the Assumed Liabilities.

 

6.4Notice and Payment of Losses.

 

(a)Promptly upon obtaining knowledge of any Loss or any event, fact,
circumstance or occurrence which may reasonably give rise to a Loss, any Person
entitled to indemnification under Section 6.2 (a “Buyer Injured Party”) or
Section 6.3 (a “Seller Injured Party” and each Buyer Injured Party and a Seller
Injured Party, an “Injured Party”) shall give written notice to the Party from
whom such Person wishes to obtain indemnification (the “Indemnifying Party”)
specifying the facts constituting the basis for such claim and the amount (the
“Claim Amount”), to the extent known, of the Losses being asserted (such written
notice being hereinafter referred to as a “Notice of Claim”); provided, however,
that no delay or deficiency on the part of the Injured Party in so notifying the
Indemnifying Party shall relieve the Indemnifying Party of any liability or
obligation hereunder unless (and solely to the extent) the Indemnifying Party is
prejudiced by such delay, deficiency or failure. Nothing herein shall be deemed
to prevent an Injured Party from making a claim hereunder for potential or
contingent claims or demands, including any such claim or demand by a third
party; provided that the Notice of Claim sets forth the basis for any such
contingent claim to the extent then feasible and the Injured Party has a
reasonable expectation that such a claim may become an actual claim.

 

 

 



 41 

 

 

(b)Within thirty (30) days after delivery of a Notice of Claim, the Indemnifying
Party shall deliver to the Injured Party a written response (a “Claim Response”)
in which the Indemnifying Party shall either (i) agree that the Injured Party is
entitled to receive all of the Claimed Amount, (ii) dispute that the Injured
Party is entitled to receive any or all of the Claimed Amount (which such
dispute notice shall describe, in reasonable detail, the reasons for the
Indemnifying Party’s good faith belief that it is not required to provide
indemnification hereunder), or (iii) indicate that the Indemnifying Party does
not yet have, and does not expect to have within such thirty (30) day period,
sufficient information to determine whether the Injured Party is entitled to
receive any or all the Claimed Amount (in the event of clause (ii) or (iii), the
Claim Response shall be referred to as a “Claim Objection Notice”). If no Claim
Response is delivered by the Indemnifying Party to the Injured Party within such
thirty (30) day period, the Indemnifying Party shall be deemed to have agreed
that an amount equal to the entire Claimed Amount shall be payable to the
Injured Party and such Claimed Amount shall be promptly paid to the Injured
Party.

 

(c)In the event that following delivery of a Claim Objection Notice the
Indemnifying Party and Injured Party are unable to agree on whether Losses exist
or on the amount of such Losses or on whether the Injured Party is entitled to
indemnification hereunder for any or all such Losses within the ninety (90) day
period after delivery of a Claim Objection Notice (or such longer period of time
as the Seller and the Buyer agree in writing), either the Injured Party or the
Indemnifying Party may (but is not required to do so) petition or file an action
in a court of competent jurisdiction for resolution of such dispute.

 

6.5Defense of Third Person Claims.

 

If an Injured Party is entitled to indemnification hereunder because of a claim
asserted by any claimant (other than an Indemnified Person hereunder) (a “Third
Person”), the Injured Party shall give a Notice of Claim to the Indemnifying
Party promptly after such assertion is actually known to the Injured Party;
provided, however, that no delay or deficiency on the part of the Injured Party
in delivering a Notice of Claim shall relieve the Indemnifying Party of any
Liability hereunder unless (and solely to the extent) the Indemnifying Party is
prejudiced by such delay, deficiency or failure. The Indemnifying Party shall
have the right, upon written notice to the Injured Party within thirty (30) days
of receipt by the Indemnifying Party of the Notice of Claim, and using counsel
reasonably satisfactory to the Injured Party, to investigate, secure, contest,
or settle the claim alleged by such Third Person (a “Third Person Claim”);
provided that the Indemnifying Party has notified the Injured Party in writing
of its election to indemnify the Injured Party with respect to such Third Person
Claim; and provided further that the Indemnifying Party will not consent to the
entry of any judgment with respect to the matter or enter into any settlement
with respect to the matter without the prior written consent of the Injured
Party (not to be withheld or delayed unreasonably), except that the Indemnifying
Party shall be entitled to consent to any judgment and/or enter into any
settlement without the consent of the Injured Party if such judgment or
settlement requires only the payment of money. For the avoidance of doubt, a
claim or challenge asserted by a Governmental Authority against an Injured Party
shall be considered a Third Person Claim hereunder. The Injured Party may
thereafter participate in (but not control) the defense of any such Third Person
Claim with its own counsel at its own expense, unless separate representation
is, in the reasonable opinion of counsel to the Injured Party, advisable to
avoid a conflict of interest or a potential conflict of interest between the
Injured Party and the Indemnifying Party, in which case such representation
shall be at the expense of the Indemnifying Party. If the Indemnifying Party
elects not to defend the Injured Party with respect to such Third Person Claim,
the Injured Party shall have the right, at its option, to assume and control
defense of the matter. If the Indemnifying Party does not so elect to indemnify
and assume the defense of any such Third Person Claim (or fails to elect to
assume the defense within the thirty (30) day period set forth in this Section
6.5), (a) the Injured Party may defend against such claim, in such manner as it
may deem appropriate, including settling such claim, after giving written notice
of the same to the Indemnifying Party, on such terms as the Injured Party may
deem appropriate; provided that in all cases the Injured Party will not consent
to the entry of a judgment or enter into any settlement with respect to the
matter without the prior written consent of the Indemnifying Party (not to be
withheld or delayed unreasonably), except that the Injured Party shall be
entitled to consent to any judgment and/or enter into any settlement without the
consent of the Indemnifying Party if such judgment or settlement does not
require the payment of money and (b) the Indemnifying Party may participate in
(but not control) the defense of such action, with its own counsel at its own
expense. The Parties shall keep each other reasonably advised of the status of
any such suit or proceeding and the defense thereof and shall make available to
each other all relevant information in their possession relating to any such
Third Person Claim and shall cooperate in the defense thereof.

 

 

 



 42 

 

 

6.6Limitation on Indemnification.

 

(a)Subject to the immediately following sentence, (i) the Seller shall not be
required to indemnify, defend or hold harmless any Injured Party from or
against, or reimburse any Injured Party for, any Losses pursuant to Section
6.2(b) unless and until the aggregate amount of all such Losses exceeds $15,000
(the “Deductible”) and (ii) under no circumstances shall the aggregate liability
of Seller to indemnify, defend or hold harmless any Injured Party from or
against, or reimburse any Injured Party for, any Losses pursuant to this
ARTICLE 6 ever exceed the Final Purchase Price actually paid by Buyer to Seller
pursuant to this Agreement (the “Cap”). Notwithstanding the foregoing, neither
the Deductible nor the Cap shall apply to Losses arising under or related to
Section 6.2(b) due to a breach of, or inaccuracy in, any Fundamental
Representation. For greater certainty, neither the Deductible nor the Cap shall
apply to Losses arising under or related to Section 6.2(a), Section 6.2(c) or
Section 6.2(d).

 

(b)Notwithstanding anything to the contrary in this Agreement, under no
circumstances shall the Seller have any obligation to indemnify, defend or hold
harmless any Injured Party from or against, or reimburse any Injured Party for,
any Losses to the extent such Losses have already been taken into account in
calculating, and deducted from, any amount otherwise payable by Buyer hereunder,
including the Final Purchase Price. The intention of this provision is to avoid
double-counting of Losses to the extent that a payment or credit with respect
thereto has already been included in any calculation of the Final Purchase
Price.

 

(c)All Losses to which a Buyer Injured Party is entitled to indemnification from
the Seller hereunder shall be recovered first from the Escrow Amount; provided,
however that, to the extent a Buyer Injured Party does not fully recover a Loss
arising under Section 6.2 from the Escrow Amount, the Buyer Injured Party (x)
shall be entitled to recover the remaining portion of such Loss from the Seller.

 

 

 



 43 

 

 

(d)On June 24, 2021 (the “Escrow Release Date”), the Buyer and the Seller shall
provide a joint written instruction to the Escrow Agent to release any remaining
portion of the Escrow Amount remaining in the Escrow Account to the Seller;
provided, that if prior to the Escrow Release Date, the Buyer notifies the
Escrow Agent in writing that all or a portion of the Escrow Amount is subject to
claims under Section 6.2 that have not been finally determined (the “Outstanding
Claims”), the amount released by the Escrow Agent from the Escrow Account on the
Escrow Release Date will be equal to the amount of the Escrow Amount then held
by the Escrow Agent, less the sum of any amounts subject to the Outstanding
Claims.

 

(e)Notwithstanding anything to the contrary elsewhere in this Agreement, no
Indemnifying Party shall, in any event, be obligated to indemnify any Injured
Party from and against punitive or exemplary damages of such Injured Party, or
any damages not reasonably foreseeable by the Indemnifying Party (other than in
respect of amounts payable to third parties).

 

(f)The Injured Party shall use commercially reasonable efforts to mitigate any
Loss (including by using its commercially reasonable efforts to obtain any
applicable insurance proceeds) and to obtain or use any Tax savings, benefit,
relief, deduction or credit available to the Injured Party.

 

(g)Notwithstanding anything in this Agreement to the contrary, for purposes of
the Parties’ indemnification obligations under this ARTICLE 6, all of the
representations and warranties set forth in this Agreement (except in the case
of the representations and warranties set forth in Sections 3.3, and 3.4(a)) or
any certificate or Schedule to the Disclosure Letter that are qualified by any
materiality, Material Adverse Effect or other similar qualification shall be
deemed to have been made without any such qualification for purposes of
determining (i) whether a breach of or inaccuracy in such representation or
warranty has occurred, and (ii) the amount of Losses resulting from, arising out
of or relating to any such breach of or inaccuracy in such representation or
warranty.

 

6.7Characterization of Indemnity Payments.

 

Any indemnification payments made pursuant to this Agreement shall be
considered, to the extent permissible under Law, as adjustments to the Final
Purchase Price for all Tax purposes. The Parties agree, to the extent required
under Section 1060 of the Code and applicable Treasury Regulations, to file
amendments to Form 8594 that are consistent with any such adjustment to the
Final Purchase Price.

 

6.8Exclusive Remedy.

 

The indemnification provisions set forth in this ARTICLE 6 shall provide the
sole and exclusive remedy for breach of any covenant, agreement, representation
or warranty or other provision set forth in this Agreement, except (i) the
remedies of specific performance, injunction and other equitable relief set
forth herein, (ii) as otherwise set forth in Sections 2.5 and (iii) in the case
of fraud.

 

 

 



 44 

 

 

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

7.1Notice.

 

All notices, requests, demands, and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made upon being delivered personally or by courier delivery to the
Party for whom it is intended, or five (5) Business Days after having been
deposited in the mail, certified or registered (with receipt requested) and
postage prepaid, or upon receipt of proof of transmission if sent by facsimile
or email, addressed at the address shown in this Section 7.1 for, or such other
address as may be designated in writing hereafter by, such Party:

 

If to the Buyer:

 

Infinity Labs SD Inc.

1585 South Perry Street

Castle Rock, CO 80104

Attn: Dan Henderson, CEO

 

Email:

 

With copies to (which copies shall not constitute notice):

 

Torkin Manes LLP

Barristers & Solicitors

1500-151 Yonge Street

Toronto, Ontario, Canada

M5C 2W7

Attn: Kobi Bessin

 

Email:

 

If to the Seller:

 

Sonoma Pharmaceuticals, Inc.
645 Molly Ln, Suite 150

Woodstock, GA 30188, USA

Attn: Bruce Thornton

 

Email:

With copies to (which copies shall not constitute notice):

 

Trombly Business Law P.C.

1314 Main St., Suite 102

Louisville, CO 80026, USA

Attn: Amy Trombly

 

Email:

 

 

7.2Expenses.

 

Except as otherwise provided elsewhere in this Agreement, each Party hereto will
pay all costs and expenses incident to its negotiation and preparation of this
Agreement, and such other documents contemplated hereby and thereby, and to its
performance and compliance with all agreements and conditions contained herein
on its part to be performed or complied with, including the fees, expenses and
disbursements of its counsel and accountants.

 

 

 



 45 

 

 

7.3Entire Agreement.

 

This Agreement, the Disclosure Letter, the Schedules to the Disclosure Letter,
the Exhibits and Schedules hereto and the other agreements, certificates and
instruments delivered in connection herewith embody the entire agreement and
understanding of the Parties hereto with respect to the subject matter hereof,
and supersede all prior and contemporaneous agreements and understandings
between the Parties relating to such subject matter.

 

7.4Severability.

 

If any provision hereof shall be held invalid or unenforceable by any court of
competent jurisdiction or as a result of future legislative action, such holding
or action shall be strictly construed and shall not affect the validity or
effect of any other provision hereof, as long as the remaining provisions, taken
together, are sufficient to carry out the overall intentions of the Parties as
evidenced hereby.

 

7.5Assignment; Benefits.

 

(a)Neither this Agreement nor any of the rights, interests, or obligations
hereunder may be transferred, delegated, or assigned by any Party hereto without
the prior written consent of the other Parties hereto (which consent shall not
be unreasonably withheld), and any attempted assignment without the required
consent shall be void and of no force or effect. Notwithstanding the foregoing,
(x) the Buyer shall have the right to transfer and assign their respective
rights and obligations hereunder to any lender to the Buyer or its Affiliates
and (y) upon written notice to the Seller, the Buyer shall have the right to
transfer and assign its rights hereunder to any entity which is controlled by
the Buyer or its Affiliates, provided that (i) solely with respect to the
foregoing clause (y), no such assignment shall become effective unless and until
the permitted assignee expressly assumes in writing all of the Buyer’s
obligations hereunder (which written assumption shall promptly be delivered to
the Seller) and (ii) the Buyer shall also remain primarily liable for its
obligations hereunder.

 

(b)Except as provided in Sections 6.2 and 6.3, this Agreement and the various
rights and obligations arising hereunder are for the sole benefit of the Parties
hereto and their permitted assigns and nothing herein express or implied shall
give or be construed to give any Person, other than the Parties hereto and such
permitted assigns, any legal or equitable rights hereunder.

 

7.6Counterparts.

 

This Agreement may be executed simultaneously in multiple counterparts, and in
separate counterparts (including via facsimile, email or other electronic
means), each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

7.7Headings; Interpretation.

 

The article, title and Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. Unless the context of this Agreement otherwise
clearly requires, (a) references to the plural include the singular, and
references to the singular include the plural, (b) references to one gender
include the other gender, (c) the words “include,” “includes” and “including” do
not limit the preceding terms or words and shall be deemed to be followed by the
words “without limitation”, (d) the terms “hereof”, “herein”, “hereunder”,
“hereto” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, (e) the terms “day” and
“days” mean and refer to calendar day(s), (f) the terms “year” and “years” mean
and refer to calendar year(s) and (g) all amounts expressed in this Agreement
and all payments required by this Agreement are in United States dollars. Unless
otherwise set forth herein, references in this Agreement to (i) any document,
instrument or agreement (including this Agreement) (A) includes and incorporates
all Exhibits, Schedules and other attachments thereto, (B) includes all
documents, instruments or agreements issued or executed in replacement thereof
and (C) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified or supplemented from time to time in
accordance with its terms and in effect at any given time, and (ii) a particular
Law means such Law as amended, modified, supplemented or succeeded, from time to
time and in effect at any given time. All Article, Section, Exhibit and Schedule
references herein are to Articles, Sections, Exhibits and Schedules of this
Agreement, unless otherwise specified. All Parties have participated
substantially in the negotiation and drafting of this Agreement and agree that
no ambiguity herein should be construed against the Party drafting the
Agreement.

 

 

 



 46 

 

 

7.8Governing Law.

 

The validity, interpretation and effect of Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware applicable to
contracts to be carried out wholly within such State.

 

7.9Submission to Jurisdiction.

 

Each of the Parties (a) agrees that any suit, action or proceeding arising out
of or relating to this Agreement shall be brought and determined solely by the
Court of Chancery of the State of Delaware, and if failing to be brought to such
court, then to any federal or state court located within the State of Delaware,
(b) consents to the exclusive jurisdiction of each such court in any suit,
action or proceeding relating to or arising out of this Agreement, (c) waives
any objection which it may have to the laying of venue in any such suit, action
or proceeding in any such court, and (d) agrees that service of any court paper
may be made in such manner as may be provided under applicable Law or court
rules governing service of process.

 

7.10Disclosure Generally.

 

The Schedules contained in the Disclosure Letter have been arranged, for
purposes of convenience only, as separately titled Schedules corresponding to
the Sections of this Agreement. Any matter disclosed in this Agreement or in any
Schedule contained in the Disclosure Letter with reference to any Section of
this Agreement shall be deemed a disclosure in respect to the Section(s) of this
Agreement to which the disclosure is expressly referenced or cross-referenced.
The information contained in the Disclosure Letter is disclosed solely for the
purposes of this Agreement, and no information contained therein shall be deemed
to be an admission by any Party hereto to any third party of any matter
whatsoever, including of any violation of Law or breach of any agreement.

 

 

 



 47 

 

 

7.11Specific Enforcement.

 

The Parties hereby acknowledge and agree that irreparable harm would occur in
the event that any Party fails or threatens not to perform in any material
respect any of its obligations hereunder and that an award of money damages
would not be an adequate remedy at law in the event of any such failure or
threatened failure to perform. Accordingly, the Parties hereby acknowledge and
agree that each Party and all the third party beneficiaries of this Agreement,
in addition to any other remedy it may be entitled at law, in equity or
otherwise, before or after Closing, shall be entitled to seek equitable relief,
including an injunction or injunctions or Orders to prevent breaches or
threatened breaches of this Agreement and to compel specific performance of the
obligations of any other Party under the terms and provisions of this Agreement,
without the need to show or establish irreparable harm. Each Party further
agrees that no other Party hereto or any other Person shall be required to
obtain, furnish or post any bond or security or other similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 7.11, and each Party hereto (a) irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond, security or
similar instrument and (b) agrees to cooperate fully in any attempt by the other
Party or Parties in obtaining such equitable relief.

 

7.12Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, AND AGREES TO CAUSE ITS SUBSIDIARIES TO WAIVE, ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

 

7.13Amendments and Waivers.

 

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by the Buyer and the Seller. No waiver by any
Party of any provision of this Agreement or any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
valid unless the same shall be in writing and signed by the Party making such
waiver, nor shall such waiver be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent
occurrence.

 

7.14Release.

 

Except for actions, suits, claims, proceedings, demands, rights, liabilities,
obligations and causes of action (i) expressly provided for in, or permitted by,
this Agreement, any ancillary agreement contemplated herein or (ii) based on
fraud, the Seller and each of its Affiliates (the “Seller Releasing Parties”)
hereby absolutely, unconditionally and irrevocably release and discharge, the
Buyer, its Affiliates and the Business, and each of the current or former
officers, directors, managers, employees, stockholders, members, employees,
agents, attorneys, heirs, assigns, executors, administrators and other
successors of the Buyer, its Affiliates and the Business, as of or prior to the
Closing Date from any and all actions, suits, claims, proceedings, demands,
rights, liabilities, obligations and causes of action of any kind and nature
whatsoever, fixed or contingent, known or unknown, liquidated or unliquidated,
that any Seller Releasing Party or any Person claiming through or under a Seller
Releasing Party ever had or now has or hereafter can, shall or may have relating
to the transactions contemplated hereby.

 

[Remainder of page intentionally left blank; signature page follows.]

 

 

 



 48 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Purchase and Sale
Agreement to be executed as of the date first above written.

 

 

 

SELLER  

SONOMA PHARMACEUTICALS, INC.

 

Per: /s/ Amy Trombly   CEO   I have the authority to bind the corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 49 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Purchase and Sale
Agreement to be executed as of the date first above written.

 

BUYER   INFINITY LABS SD INC. Per: /s/ Dan Henderson   CEO   I have the
authority to bind the corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 50 

